 



Exhibit 10.5
 
 
SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
among
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
MONEYGRAM INTERNATIONAL, INC.
And
GSMP V ONSHORE US, LTD.
GSMP V OFFSHORE US, LTD.
GSMP V INSTITUTIONAL US, LTD.
Dated as of March 24, 2008
Relating to:
$500,000,000
13.25% Senior Secured Second Lien Notes Due 2018
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            SECTION 1. DEFINITIONS AND ACCOUNTING TERMS     2  
 
           
1.1.
  Definitions.     2  
1.2.
  Computation of Time Periods.     11  
1.3.
  Terms Generally.     11  
 
            SECTION 2. AUTHORIZATION AND ISSUANCE OF NOTES     12  
 
           
2.1.
  Authorization of Issue.     12  
2.2.
  Sale and Purchase of the Notes.     12  
2.3.
  Closing.     12  
2.4.
  Effective Date Certificate.     13  
 
            SECTION 3. CONDITIONS TO CLOSING     13  
 
           
3.1.
  No Violation; No Legal Constraints; Consents, Authorizations and Filings, Etc.
    14  
3.2.
  Indebtedness.     14  
3.3.
  Material Adverse Change.     14  
3.4.
  Regulatory.     15  
3.5.
  Fees and Expenses.     15  
3.6.
  Holdco Audit/10-K/Absence of Restatement.     15  
3.7.
  Representations and Warranties.     16  
3.8.
  Performance; No Default.     16  
3.9.
  Equity Contribution.     16  
3.10.
  [Reserved].     17  
3.11.
  Compliance Certificates.     17  
3.12.
  Opinion of Counsel.     17  
3.13.
  Financial Information.     17  
3.14.
  Transaction Documents.     18  
3.15.
  Execution and Authentication of Indenture and Notes.     18  
3.16.
  Security Documents and Collateral.     18  
3.17.
  Bank Clearing Arrangements.     19  
3.18.
  Company Credit Facilities.     19  
3.19.
  New York Stock Exchange.     19  
3.20.
  Notice to Stockholders.     19  
3.21.
  Wal-Mart.     20  
3.22.
  Insurance.     20  
3.23.
  Financial Statements.     20  
3.24.
  Closing Certificate.     20  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     20  
 
           
4.1.
  Disclosure.     21  
4.2.
  Organization and Authority.     21  
4.3.
  Holdco Subsidiaries.     21  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
4.4.
  Capitalization.     21  
4.5.
  Authorization; No Default.     22  
4.6.
  SEC Documents.     23  
4.7.
  Taxes.     24  
4.8.
  Ordinary Course.     24  
4.9.
  Commitments and Contracts.     24  
4.10.
  Litigation and Other Proceedings.     25  
4.11.
  Insurance.     25  
4.12.
  Compliance with Laws.     26  
4.13.
  Benefit Plans.     26  
4.14.
  Environmental Liability.     28  
4.15.
  Intellectual Property.     28  
4.16.
  Board Approvals.     29  
4.17.
  Brokers and Finders.     29  
4.18.
  Collateral.     29  
4.19.
  [Reserved].     29  
4.20.
  [Reserved].     29  
4.21.
  Disclosure.     29  
4.22.
  [Reserved].     30  
4.23.
  Properties.     30  
4.24.
  Solvency.     30  
4.25.
  No Registration Required.     30  
4.26.
  No Integration of Offerings or General Solicitation.     30  
4.27.
  Eligibility for Resale under Rule 144A.     31  
4.28.
  Margin Regulations.     31  
4.29.
  Investment Company Act.     31  
4.30.
  Opinions of Financial Advisors.     31  
4.31.
  CAG, Inc.     31  
4.32.
  Signing Date Representations and Warranties.     31  
 
            SECTION 5. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASERS
    32  
 
           
5.1.
  Representation and Warranties.     32  
5.2.
  Notice of Transfers of the Notes.     33  
 
            SECTION 6. PRE-CLOSING COVENANTS     33  
 
           
6.1.
  Access.     33  
6.2.
  Investment Policy.     34  
6.3.
  Ordinary Course.     34  
 
            SECTION 7. POST-CLOSING AFFIRMATIVE COVENANTS     34  
 
           
7.1.
  Future Reports to Purchasers.     34  
7.2.
  Patriot Act and Anti-Money Laundering.     36  
7.3.
  U.S. Economic Sanctions.     37  
7.4.
  FCPA and Anti-Bribery Limitations.     37  
7.5.
  Export Control Limitations.     38  
7.6.
  Customs and Trade Remedy Laws.     38  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
7.7.
  Anti-Boycott Laws.     39  
7.8.
  Cross-Border Investment Restrictions.     39  
7.9.
  Information Related to Alternative Transactions.     39  
7.10.
  Board Observer Rights.     39  
7.11.
  Changes to Investment Policy.     40  
 
            SECTION 8. PROVISIONS RELATING TO RESALES OF NOTES     40  
 
           
8.1.
  Private Offerings.     40  
8.2.
  Procedures and Management Cooperation in Private Offerings.     42  
8.3.
  No Integration.     43  
 
            SECTION 9. EXPENSES AND INDEMNIFICATION     43  
 
           
9.1.
  Expenses.     43  
9.2.
  Indemnification.     43  
9.3.
  Waiver of Punitive Damages.     43  
9.4.
  Survival.     44  
9.5.
  Tax Treatment of Indemnification Payments.     44  
 
            SECTION 10. MISCELLANEOUS     44  
 
           
10.1.
  Notices.     44  
10.2.
  Benefit of Agreement and Assignments.     44  
10.3.
  No Waiver; Remedies Cumulative.     45  
10.4.
  Amendments, Waivers and Consents.     45  
10.5.
  Counterparts.     46  
10.6.
  Reproduction.     46  
10.7.
  Headings.     46  
10.8.
  Survival of Covenants and Indemnities; Representations.     46  
10.9.
  Governing Law; Submission to Jurisdiction; Venue.     46  
10.10.
  Severability.     47  
10.11.
  Entirety.     47  
10.12.
  Construction.     47  
10.13.
  Incorporation.     47  
10.14.
  Confidentiality.     48  
10.15.
  Termination; Survival.     48  
10.16.
  Maximum Rate.     48  
10.17.
  Patriot Act.     49  
10.18.
  Currency.     49  
10.19.
  Further Assurances.     49  
10.20.
  Sole Discretion.     49  

EXHIBITS:

     
Exhibit A
  Form of Indenture
Exhibit B
  Form of Registration Rights Agreement
Exhibit 2.4
  Form of Effective Date Certificate
Exhibit 3.11(a)
  Form of Secretary’s Certificate

iii



--------------------------------------------------------------------------------



 



     
Exhibit 3.11(b)
  Form of Officer’s Certificate
Exhibit 3.11(c)
  Form of Solvency Certificate
Exhibit 3.16(a)
  Form of Second Priority Security Agreement
Exhibit 3.16(b)
  Form of Second Priority Pledge Agreement
Exhibit 3.16(c)
  Form of Second Priority Patent Security Agreement
Exhibit 3.16(d)
  Form of Second Priority Patent Security Agreement
Exhibit 3.16(e)
  Form of Second Priority Trademark Security Agreement
Exhibit 3.16(f)
  Form of Second Priority Trademark Security Agreement
Exhibit 3.16(g)
  Form of Intercreditor Agreement
Exhibit 4
  Financial information

SCHEDULES:

     
Schedule I
  Holdco Disclosure Schedules
Schedule 2.2
  Information Relating to the Purchasers

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
     SECOND AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of March 24,
2008, among MoneyGram Payment Systems Worldwide, Inc., a Delaware corporation
(the “Company”), MoneyGram International, Inc., a Delaware Corporation
(“Holdco”), GSMP V Onshore US, Ltd., an exempted company incorporated in the
Cayman Islands with limited liability (“GSMP Onshore”), GSMP V Offshore US,
Ltd., an exempted company incorporated in the Cayman Islands with limited
liability (“GSMP Offshore”) and GSMP V Institutional US, Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (“GSMP
Institutional” and together with GSMP Onshore and GSMP Offshore, the “Initial
Purchasers”).
RECITALS
     WHEREAS, the Company, Holdco and the Initial Purchasers entered into that
certain note purchase agreement, dated as of the Signing Date (the “Original
Note Purchase Agreement”).
     WHEREAS, the Company, Holdco, the Initial Purchasers and THL Credit
Partners, L.P., a Delaware limited partnership (“THL CP”) entered into that
certain amended and restated note purchase agreement, dated as of the Effective
Date (the “Amended and Restated Note Purchase Agreement”).
     WHEREAS, on March 8, 2008, Holdco acknowledged that certain of the closing
conditions of that certain Purchase Agreement, dated as of the Signing Date (as
in effect on the Signing Date, the “Original Equity Purchase Agreement”) related
to capital of Holdco, including but not limited to Section 1.2(c)(iii) and
Section 1.2(c)(vii) of the Original Equity Purchase Agreement, had not been
satisfied and would not be satisfied.
     WHEREAS, certain of the closing conditions of the Original Note Purchase
Agreement related to capital of Holdco, including but not limited to
Section 3.1(d), 3.9 and 3.13(b) of the Original Note Purchase Agreement, have
not been satisfied and will not be satisfied and accordingly, the Initial
Purchasers were not required to purchase the Notes under the terms of the
Original Note Purchase Agreement.
     WHEREAS, pursuant to that certain Amended and Restated Purchase Agreement,
dated as of the Signing Date, as amended on March 17, 2008 (such agreement,
together with all of the exhibits and schedules thereto, in each case, as in
effect on the Effective Date, the “Equity Purchase Agreement”), between Holdco
and the parties named as “Investors” therein (the “Equity Investors”), Holdco
has agreed, subject to the terms and conditions set forth therein, to issue and
sell to the Equity Investors, as applicable, on the Closing Date, for an
aggregate cash purchase price as determined in the Equity Purchase Agreement
(the “Equity Contribution”), the Series D participating convertible preferred
stock of Holdco (the “Series D Preferred Stock”), Series B participating
convertible preferred stock of Holdco (the “Series B Preferred Stock”) and
shares of Series B-1 participating convertible preferred stock of Holdco
(“Series B-1 Preferred Stock”), each as set forth in the Equity Purchase
Agreement. The Equity Investors include investment funds affiliated with Thomas
H. Lee Partners L.P. (the “Lead Sponsor”) and investment funds affiliated with
GS Capital Partners VI, L.P. (“GSCP” and, together with the Lead Sponsor, the
“Sponsors”) and also include the Initial Purchasers.
     WHEREAS, the consummation of the Equity Contribution in accordance with the
Equity Purchase Agreement is subject to the consummation of certain concurrent
transactions (such transactions, together with the Equity Contribution, the
“Transactions”), including:

1



--------------------------------------------------------------------------------



 



(a) that the Company shall have amended and restated the existing $350 million
Amended and Restated Credit Agreement, dated as of June 29, 2005, of Holdco, as
amended through the Effective Date, in accordance with the form attached to the
Equity Purchase Agreement as Schedule D, to provide the Company with amended and
restated senior credit facilities consisting of $350 million (less any original
issue discount otherwise permitted under this Agreement) of term loans , of
which $100 million has been previously funded and $250 million (less any
original issue discount otherwise permitted under this Agreement) of which shall
be new term loans to be funded on the Closing Date contemplated hereby, and a
$250 million revolving credit facility (of which no more than $150 million will
be drawn on the Closing Date) (collectively, the “Company Credit Facilities”);
(b) that Holdco shall have received full proceeds from the sale of the
securities listed on Schedule B-1 to the Equity Purchase Agreement in the
amounts set forth on Schedule B-1 thereto; and
(c) that the Company shall have received the proceeds of the issuance of its
13.25% senior secured second lien notes due 2018 (the “Notes”) issued pursuant
to the indenture substantially in the form attached hereto as Exhibit A (as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms, the “Indenture”).
     WHEREAS, the proceeds from the purchase of the Notes will be used by the
Company and its Subsidiaries for investments in accordance with the provisions
of the Indenture to supplement the Company’s unrestricted assets, to repay
existing indebtedness and to pay related transaction costs and expenses.
     WHEREAS, THL CP will not purchase any Notes pursuant to this Agreement.
     WHEREAS, THL CP, the Purchasers and the Company are simultaneously herewith
entering into a letter agreement pursuant to which after the closing THL CP will
purchase from the Purchasers Notes on the terms and conditions set forth in such
letter agreement.
     WHEREAS, pursuant to Section 10.4 of the Amended and Restated Note Purchase
Agreement the parties hereto desire to amend and restate the Amended and
Restated Note Purchase Agreement in its entirety as provided herein.
     NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS
     1.1. Definitions.
     As used herein, defined terms which are defined in the Indenture shall
have, except where otherwise expressly set forth herein, the same respective
meanings as such defined terms have in the Indenture, and, in addition, the
following terms shall have the meanings specified herein unless the context
otherwise requires (it being understood that defined terms shall include in the
singular number the plural and in the plural the singular):
     “Agreement” is defined in Section 10.4.
     “AML Laws” means any anti-money laundering law or regulation applicable to
Holdco or any Holdco Subsidiary.
     “Anti-boycott Laws” means the Export Administration Act and the Internal
Revenue Code and any other applicable law regarding boycotts issued by a foreign
government and not endorsed by the United States.
     “Bank Secrecy Act” means the Currency and Foreign Transactions Report Act,
as amended.

2



--------------------------------------------------------------------------------



 



     “Benefit Plan” has the meaning given to it in Section 4.13(a).
     “Board of Directors” has the meaning given to it in Section 4.5(a).
     “Board Observer” has the meaning given to it in Section 7.10.
     “Board Papers” is defined in Section 7.10.
     “Certificate of Designations” has the definition given to it in the Equity
Purchase Agreement.
     “Closing” is defined in Section 2.3(a).
     “Closing Certificate” is defined in Section 3.24.
     “Closing Date” is defined in Section 2.3(a).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code as in effect at the date of
this Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
     “Collateral” means the collateral described in the Security Documents.
     “Collateral Agent” means the Trustee in its capacity as Collateral Agent
under the Indenture and under the Security Documents and any successor thereto
in such capacity.
     “Company Credit Facilities” is defined in the recitals.
     “Contract” has the meaning given to it in Section 4.5(b).
     “Credit Documents” means the Company Credit Facilities and all agreements,
guarantees, collateral documents, certificates, instruments, and other documents
made or delivered in connection therewith.
     “D&T Deliverables” means the Satisfactory Audit Opinion and Deloitte &
Touche LLP’s consent to file the Satisfactory Audit Opinion in Holdco’s Annual
Report on Form 10-K.
     “Default” has the meaning given to it in the Indenture.
     “DTC” means The Depository Trust Company.
     “DTC Agreement” means a letter of representations between the Company and
DTC.
     “Effective Date” means March 17, 2008.
     “Effective Date Certificate” is defined in Section 2.4.
     “Environmental Claims” means any administrative or judicial actions, suits,
orders, claims, proceedings or written notices of noncompliance by or from any
person alleging liability arising out of the Release of Hazardous Materials or
the failure to comply with Environmental Law.
     “Environmental Law” means any Law relating to pollution, the environment or
natural resources.

3



--------------------------------------------------------------------------------



 



     “Equity Contribution” is defined in the recitals.
     “Equity Documents” means the Equity Purchase Agreement and all agreements,
certificates, instruments, and other documents made or delivered in connection
therewith.
     “Equity Interest” is defined in the Indenture.
     “Equity Investors” is defined in the recitals.
     “Equity Purchase Agreement” is defined in the recitals.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefore.
     “ERISA Event” means (a) an event described in Section 4043 of ERISA and the
regulations thereunder with respect to any Benefit Plan, other than any event as
to which the thirty day notice period has been waived; or (b) the failure of any
Benefit Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA.
     “Event of Default” means “Event of Default”, as such term is defined in the
Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended and
the rules and regulations thereunder.
     “Export Administration Act” means The Export Administration Act of 1979, as
amended, and the executive orders, rules and regulations pursuant to the
President’s invocation of emergency powers under the International Emergency
Economic Powers Act.
     “Fairness Opinions” is defined in Section 4.30.
     “Fee Letter” means that certain Amended and Restated Fee Letter dated as of
the Effective Date by and between the Sponsors, the Initial Purchasers, Holdco
the Company and THL Managers VI, LLC.
     “Final 10-K” means Holdco’s Annual Report on Form 10-K for the year ended
December 31, 2007, in a form identical to a form that shall have been provided
to the Initial Purchasers not less than one day prior to the Closing Date, which
shall be in a form acceptable to the Initial Purchasers, in compliance with all
applicable rules promulgated under the Exchange Act, excluding any rules related
to filing deadlines, which such Final 10-K does not disclose or identify any
material weakness in the design or operation of internal controls which could
adversely affect Holdco’s ability to record, process, summarize and report
financial data.
     “Financing Documents” means collectively, this Agreement, the Indenture,
the Notes, the Registration Rights Agreements, the Fee Letter, the Management
Rights Agreement, the Security Documents and the Intercreditor Agreement and all
certificates, instruments, and other documents made or delivered in connection
herewith and therewith.

4



--------------------------------------------------------------------------------



 



     “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Company or any of
its Subsidiaries with respect to employees employed outside the United States.
     “GAAP” is defined in Section 4.6.
     “German Antitrust Act” means the German Act Against Restraints of
Competition (Gesetz gegen Wettbewerbsbeschrankungen).
     “Governmental Authority” means any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.
     “Governmental Entity” means any United States or foreign governmental or
regulatory agency, commission, court, body, entity or authority.
     “GSCP” is defined in the recitals.
     “Guarantors” has the definition given to it in the Indenture.
     “Hazardous Materials” means (x) petroleum and petroleum by-products,
asbestos that is friable, radioactive materials, medical or infectious wastes or
polychlorinated biphenyls and (y) any other material, substance or waste that is
prohibited, limited or regulated by Environmental Law because of its hazardous,
toxic or deleterious properties or characteristics.
     “Holdco Disclosure Schedule” means a schedule attached hereto as Schedule I
setting forth, among other things, items the disclosure of which is necessary or
appropriate either in response to an express disclosure requirement contained in
a provision hereof or as an exception to one or more of Holdco’s or the
Company’s representations or warranties contained in Section 4.
     “Holdco Intellectual Property” means all patents and patent applications
currently owned by Holdco and the Holdco Subsidiaries that are material to the
business of Holdco and the Holdco Subsidiaries, taken as a whole, as currently
conducted.
     “Holdco Subsidiary” is defined in Section 4.3.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
     “Infringe” means, in relation to Intellectual Property, infringing upon,
misappropriating or violating the rights of any third party.
     “Indemnitee” has the meaning given to it in Section 9.2.
     “Indenture” has meaning given to it in the recitals.
     “Initial Equity Securities” is defined in the recitals.
     “Initial Purchasers” is defined in the preamble.

5



--------------------------------------------------------------------------------



 



     “Intellectual Property” means the following and all rights pertaining
thereto: (A) patents, patent applications, provisional patent applications and
statutory invention registrations (including all utility models and other patent
rights under the Laws of all countries), (B) trademarks, service marks, trade
dress, logos, trade names, service names, corporate names, domain names and
other brand identifiers, registrations and applications for registration
thereof, (C) copyrights, proprietary designs, computer software, mask works,
databases, and registrations and applications for registration thereof,
(D) confidential and proprietary information, trade secrets, know-how and
show-how, and (E) all similar rights, however denominated, throughout the world.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, to be
dated as of the Closing Date, among JPMorgan Chase Bank, N.A., as First Priority
Collateral Agent, Collateral Agent, the Company and the Guarantors, a form of
which is attached hereto as Exhibit 3.16(g).
     “Investment Company Act” means the Investment Company Act of 1940 as from
time to time in effect and any successor act to all or a portion thereof.
     “Investment Policy” is defined in Section 6.2.
     “Investors” has the definition given to it in the Equity Purchase
Agreement.
     “IRS” means the Internal Revenue Service of the United States of America.
     “Law” means any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, code, order, injunction, arbitration award, writ,
decree, agency requirement, license or permit of any Governmental Entity.
     “Lead Sponsor” is defined in the recitals.
     “Management Rights Agreement” means the management rights agreement dated
as of the Closing Date among Holdco, the Company and GS Mezzanine Partners V
Institutional, L.P. (the indirect owner of GSMP Institutional).
     “Material Adverse Effect” means: (1) for any purpose under this Agreement
other than Section 7, any circumstance, event, change, development or effect
that, (a) is material and adverse to the financial position, results of
operations, business, assets or liabilities of Holdco and the Holdco
Subsidiaries, taken as a whole, (b) would materially impair the ability of
Holdco and the Holdco Subsidiaries, taken as a whole, to perform their
obligations under this Agreement or any of the other Financing Documents,
(c) would materially impair the rights and remedies of the Purchasers under this
Agreement or any of the other Financing Documents, taken as a whole, or
(d) would materially impair the ability of Holdco to perform its obligations
under the Equity Purchase Agreement or otherwise materially threaten or
materially impede the consummation of the Purchase (as defined in the Equity
Purchase Agreement) and the other transactions contemplated by the Equity
Purchase Agreement; provided, however, that the impact of the following matters
shall be disregarded: (i) changes in general economic, financial market, credit
market, regulatory or political conditions (whether resulting from acts of war
or terrorism, an escalation of hostilities or otherwise) generally affecting the
U.S. economy, foreign economies or the industries in which Holdco or its
Subsidiaries operate, (ii) changes in generally accepted accounting principles,
(iii) changes in laws of general applicability or interpretations thereof by any
Governmental Authority, (iv) any change in Holdco’s stock price or trading
volume, in and of itself, or any failure, in and of itself, by Holdco to meet
revenue or earnings guidance published or otherwise provided to the Purchaser
(provided that any fact, condition, circumstance, event, change, development or
effect underlying any such failure or change, other than any of the foregoing
that is otherwise excluded pursuant

6



--------------------------------------------------------------------------------



 



to clauses (i) through (viii) hereof, may be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur), (v) losses resulting from any change in the valuations of Holdco’s
portfolio of securities or sales of such securities and any effect resulting
from such changes or sales, (vi) actions or omissions of Holdco or the Sponsors
taken as required by the Equity Purchase Agreement or with the prior written
consent of the Purchaser, (vii) public announcement, in and of itself, by a
third party not affiliated with Holdco of any proposal to acquire the
outstanding securities or all or substantially all of the assets of Holdco and
(viii) the public announcement of the Equity Purchase Agreement and the
transactions contemplated thereby (provided that this clause (viii) shall not
apply with respect to Sections 1.2(c)(v), 2.2(d), 2.2(h) and 2.2(k) of the
Equity Purchase Agreement); provided further, however, that Material Adverse
Effect shall be deemed not to include the impact of the foregoing clauses (i),
(ii) and (iii), in each case only insofar and to the extent that such
circumstances, events, changes, developments or effects described in such
clauses do not have a disproportionate effect on Holdco and the Holdco
Subsidiaries (exclusive of its payments systems business) relative to other
participants in the industry; and (2) for any purpose under Section 7 of this
Agreement, any circumstance, event, change, development or effect that, (a) is
material and adverse to the financial position, results of operations, business,
assets or liabilities of Holdco and the Holdco Subsidiaries, taken as a whole,
(b) would materially impair the ability of Holdco and the Holdco Subsidiaries,
taken as a whole, to perform their obligations under this Agreement or any of
the other Financing Documents, or (c) would materially impair the rights and
remedies of the Purchasers under this Agreement or any of the other Financing
Documents, taken as a whole.
     “MSPI” means MoneyGram Payment Systems Inc., a wholly owned subsidiary of
the Company.
     “Multiemployer Plan” is defined in Section 4.13(e).
     “Notes” is defined in the recitals.
     “OFAC” means the Office of Foreign Assets Control of the United States
Treasury Department.
     “Officer’s Certificate” is defined in Section 3.11(b).
     “Original Equity Purchase Agreement” is defined in the recitals.
     “Originally Previously Disclosed” means information: (i) set forth in the
Holdco Disclosure Schedule (defined for purposes of this definition only as set
forth in the Original Note Purchase Agreement), dated as of the Signing Date,
corresponding to the provision of the Original Note Purchase Agreement to which
such information relates (provided that any disclosure with respect to a
particular paragraph or section of this Agreement or the Holdco Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
the Original Note Purchase Agreement or the Holdco Disclosure Schedule to the
extent that the relevance of such disclosure would be reasonably apparent to a
reader of such disclosure); or (ii) otherwise disclosed on a SEC Document, prior
to the Signing Date (excluding any risk factor disclosures contained in such
documents and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific,
predictive or forward-looking in nature).
     “Outside Receipt Date” is defined in Section 3.6 (c).
     “Patriot Act” is defined in Section 10.17.
     “Preferred Stock” means the Series B Preferred Stock, the Series B-1
Preferred Stock and the Series D Preferred Stock.

7



--------------------------------------------------------------------------------



 



     “Previously Disclosed” means information: (i) set forth in the Holdco
Disclosure Schedule corresponding to the provision of this Agreement to which
such information relates (provided that any disclosure with respect to a
particular paragraph or section of this Agreement or the Holdco Disclosure
Schedule shall be deemed to be disclosed for other paragraphs and sections of
this Agreement or the Holdco Disclosure Schedule to the extent that the
relevance of such disclosure would be reasonably apparent to a reader of such
disclosure); or (ii) otherwise disclosed on a SEC Document, prior to the
Effective Date (excluding any risk factor disclosures contained in such
documents and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific,
predictive or forward-looking in nature) (“Filed SEC Documents”).
     “Private Offering” means any offer and/or sale by one or more of the
Purchasers of some or all of the Notes without registration under the Securities
Act but in compliance with Rule 144A, Rule 144, Regulation S, Section 4(1) or
any other applicable rule or provision under the Securities Act.
     “Purchase Price” is defined in Section 2.2(b).
     “Purchasers” means the Initial Purchasers.
     “Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” within the meaning of Rule 144A.
     “Registration Rights Agreement” means the Registration Rights Agreement
among the Company, Holdco and each Purchaser, to be dated as of the Closing
Date, substantially in the form attached hereto as Exhibit B, as amended,
supplemented, restated or otherwise modified from time to time.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor regulation to
all or a portion thereof.
     “Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the environment in derogation of Environmental Law.
     “Responsible Officer” means the chairman, the chief executive officer, the
president, the chief financial officer, the chief operating officer, the chief
accounting officer or the treasurer.
     “Rule 144” has the meaning given to it in the Indenture.
     “Rule 144A” has the meaning given to it in the Indenture.
     “Rule 502” means Rule 502 of Regulation D under the Securities Act as from
time to time in effect and any successor regulation to all or a portion thereof.

8



--------------------------------------------------------------------------------



 



     “Satisfactory Audit Opinion” means either combined or separate unqualified
reports on the audit of Holdco, and its Subsidiaries, financial statements and
internal controls over financial reporting as of and for the year ended
December 31, 2007 as illustrated within paragraphs 87 and 88 of the Public
Company Accounting Oversight Board Bylaws and Rules, Auditing Standard No. 5,
“An Audit of Internal Control Over Financial Reporting That Is Integrated with
An Audit of Financial Statements,” prepared in accordance with GAAP (neither the
Deloitte & Touche LLP financial statement opinion as of and for the year ended
December 31, 2007 nor to the Notes to Consolidated Financial Statements attached
to the audited financial statements, nor Items 1 through 15 of the Company’s
December 31, 2007 Annual report on Form 10-K, shall include any reference to
Holdco’s ability to operate as a going concern).
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Documents” is defined in Section 4.6(a).
     “Securities” has the meaning given to it in the Equity Purchase Agreement.
     “Security Documents” means: (i) that certain Second Priority Security
Agreement, to be dated as of the Closing Date, among the Company, the Guarantors
and the Collateral Agent, a form of which is attached hereto as Exhibit 3.16(a),
(ii) that certain Second Priority Pledge Agreement, to be dated as of the
Closing Date, among the Company, the Guarantors and the Collateral Agent, a form
of which is attached hereto as Exhibit 3.16(b), (iii) that certain Second
Priority Patent Security Agreement, to be dated as of the Closing Date, among
Holdco and the Collateral Agent, a form of which is attached hereto as
Exhibit 3.16(c), (iv) that certain Second Priority Patent Security Agreement, to
be dated as of the Closing Date, among MPSI and the Collateral Agent, a form of
which is attached hereto as Exhibit 3.16(d), (v) that certain Second Priority
Trademark Security Agreement, to be dated as of the Closing Date, among Holdco
and the Collateral Agent, a form of which is attached hereto as Exhibit 3.16(e),
(vi) that certain Second Priority Trademark Security Agreement, to be dated as
of the Closing Date, among PropertyBridge, Inc., a Delaware corporation, and the
Collateral Agent, a form of which is attached hereto as Exhibit 3.16(f) and
(vii) collateral assignments and related agreements, as amended, supplemented,
restated, renewed, refunded, replaced, restructured, repaid, refinanced or
otherwise modified from time to time, creating the security interests in the
Collateral as contemplated by the Indenture, which will be identical to the
agreements for the First Priority Liens Obligations, but on a second priority
lien basis.
     “Series B Preferred Stock” is defined in the recitals.
     “Series B-1 Preferred Stock” is defined in the recitals.
     “Series D Preferred Stock” is defined in the recitals.
     “Signing Date” means February 11, 2008.
     “Signing Date Certificate” is defined in Section 2.4.
     “Solvency Certificate” is defined in Section 3.11(c).
     “Solvent” means, with respect to any Person, that (a) the sum of such
Person’s debt (including contingent liabilities) does not exceed the present
fair saleable value of such Person’s present assets; (b) such Person’s capital
is not unreasonably small in relation to its business as contemplated; and
(c) such Person has not incurred and does not intend to incur, or believe that
it will incur, debts including current obligations beyond its ability to pay
such debts as they become due (whether at maturity or otherwise). For purposes
of this definition, the amount of any contingent liability at any time shall be
computed by

9



--------------------------------------------------------------------------------



 



Holdco and the Company as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that such Person
reasonably expects to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under GAAP).
     “Sponsors” is defined in the recitals.
     “State” means any of the jurisdictions listed on Section 3.3(b) of the
Company Disclosure Schedule (as defined in the Equity Purchase Agreement).
     “Subsequent Purchaser” means a purchaser of any Note who acquired such Note
in a Private Offering in accordance with Section 8.1.
     “Tax” or “Taxes” means any and all domestic or foreign, federal, state,
local or other taxes of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Entity, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provision of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
contract, arrangement, agreement, understanding or commitment (whether oral or
written).
     “Tax Return” means any return, report or similar filing, (including
attached schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.
     “Termination Date” is defined in Section 2.2(e).
     “Termination Development” means (i) any circumstance, event, change,
development or effect that, individually or in the aggregate, is adverse to the
financial position, results of operations, business, prospects, assets or
liabilities of Holdco or its Subsidiaries as determined in the sole discretion
of the Initial Purchasers, (ii) any negative development related to Holdco’s or
its Subsidiaries’ agents, official check customers, clearing banks or regulators
as determined in the sole discretion of the Initial Purchasers, and (iii) the
Initial Purchasers becoming aware after the Effective Date of any matter in
clauses (i) or (ii) above that occurred prior to the date hereof.
     “Total First Lien Indebtedness” means, as of any date of determination,
funded Total Indebtedness that in each case is secured by First Priority Liens
on property or assets of Holdco and its Subsidiaries.
     “Total Loss” has the meaning given to it in the Equity Purchase Agreement.
     “Transaction Documents” means the Credit Documents, the Equity Documents
and the Financing Documents.
     “Transactions” is defined in the recitals.
     “Trustee” means Deutche Bank Trust Company Americas.

10



--------------------------------------------------------------------------------



 



     “Unrestricted Assets” has the meaning given to it in Schedule E to the
Equity Purchase Agreement.
     “U.S. Economic Sanction” means any economic sanction imposed by any rule,
regulation or statute of the United States, including without limitation, those
administered by OFAC and any other applicable laws imposing economic sanctions.
     “U.S. Foreign Corrupt Practices Act” is defined in Section 4.12(b)
     1.2. Computation of Time Periods.
     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”
     1.3. Terms Generally.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) “or” is not exclusive;
     (3) an accounting term not otherwise defined has the meaning assigned to
it, and shall be construed, in accordance with GAAP;
     (3) words in the singular include the plural, and in the plural include the
singular;
     (4) “will” shall be interpreted to express a command;
     (5) the word “including” means “including without limitation”;
     (6) any reference to any Person shall be construed to include such Person’s
successors and permitted assigns;
     (7) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);
     (8) for purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”; and
     (9) references to sections of or rules under the Securities Act and the
Exchange Act will be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time.

11



--------------------------------------------------------------------------------



 



SECTION 2.
AUTHORIZATION AND ISSUANCE OF NOTES
     2.1. Authorization of Issue.
     On or prior to the Closing, the Company will authorize the issuance and
sale of the Notes. The Notes shall be substantially in the form specified in the
Indenture.
     2.2. Sale and Purchase of the Notes.
     (a) Subject to the terms and conditions of this Agreement, on or prior to
the Termination Date, the Company will issue and sell to each of the Purchasers
and each of the Purchasers will purchase from the Company, at the Closing
provided for in Section 2.3, the Notes in the principal amounts and for the
portion of the Purchase Price as set forth in Schedule 2.2 hereto.
     (b) The aggregate cash purchase price (the “Purchase Price”) for the Notes
shall be equal to the principal face amount of the Notes being so purchased.
     (c) The parties agree to report the sale and purchase of the Notes for all
federal, state, local and foreign Tax purposes in a manner consistent with the
foregoing and agree to take no position inconsistent with the foregoing, except
as required by applicable law.
     (d) The obligations hereunder of the Purchasers to purchase and pay for the
Notes are several and not joint and no Purchaser will have any liability to any
Person for the performance or non-performance by any other Purchaser.
     (e) The obligation of the Purchasers to purchase the Notes and the
obligation of the Company to sell and issue the Notes in accordance with the
terms of this Agreement shall terminate on the date of the termination of the
Equity Purchase Agreement in accordance with its terms (the “Termination Date”).
     2.3. Closing.
     (a) Subject to satisfaction or waiver of the conditions set forth in
Section 3 hereof, the sale and purchase of the Notes shall occur at the offices
of Wachtell, Lipton, Rosen & Katz located at 51 West 52nd Street, New York, New
York, commencing at 10 a.m. local time, at a closing (the “Closing”), but in any
event the Closing shall be no later than March 25, 2008, or at such other date
or time as mutually agreed by the Company and the Initial Purchasers. The date
and time of the Closing is referred to herein as the “Closing Date”.
     (b) At the Closing, the Company will deliver to each Purchaser purchasing
Notes, in such denominations as such Purchaser may request (subject to the terms
of the Indenture), representing in the aggregate the full principal amount of
Notes to be purchased by such Purchaser on the Closing Date, each such Note
dated the Closing Date and registered in such Purchaser’s name, against payment
by such Purchaser to the Company of the amount of the applicable portion of the
Purchase Price (as provided in Section 2.2), by wire transfer of immediately
available funds to such bank account or accounts as the Company may request in
writing at least one Business Day prior to the Closing Date.
     (c) If at the Closing the Company shall fail to deliver to the Purchasers
the Notes as provided in Section 2.3(b), or any of the conditions specified in
Section 3 shall not have been fulfilled to the Initial

12



--------------------------------------------------------------------------------



 



Purchasers’ reasonable satisfaction or waived, then each Purchaser shall, at its
election, be relieved of all further obligations under this Agreement.
     2.4. Effective Date Certificate.
     On the Signing Date, Holdco delivered to the Initial Purchasers the
certificate (the “Signing Date Certificate”) as provided in Section 2.4 of the
Original Note Purchase Agreement. On the Effective Date, Holdco delivered to the
Purchasers a certificate (the “Effective Date Certificate”), substantially in
the form of Exhibit 2.4 to this Agreement, from Holdco, signed by the Chief
Executive Officer and the Chief Financial Officer of Holdco, certifying:
(i) that each of the representations and warranties contained in Sections 4.1
through 4.17, 4.23 and 4.29 through 4.31 of this Agreement shall be true and
correct in all material respects (unless qualified by “material” or “Material
Adverse Effect” or similar references to materiality, in which case such
representations and warranties must be true and correct in all respects) on or
as of the Effective Date as if made on and as of the Effective Date (unless
expressly stated to relate to a specific earlier date, in which case each of
such representations and warranties shall be true and correct in all material
respects (unless qualified by “material” or “Material Adverse Effect” or similar
references to materiality, in which case the representation and warranties must
be true and correct in all respects) as of such earlier date), (ii) to the
knowledge of the applicable officer: (x) that none of the written factual
information and written data (taken as a whole) furnished by or on behalf of
Holdco or any of the Holdco Subsidiaries or any of their respective authorized
representatives to the Purchasers on or before the Effective Date for purposes
of or in connection with this Agreement contained, when furnished, any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished, it being understood and agreed that for purposes of such
certificate, such factual information and data shall not include projections
(including financial estimates, forecasts and/or any other forward-looking
information) and information of a general economic or general industry nature,
and (y) that the projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in clause (ii)(x) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Purchasers that such projections as to future events are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections may differ from the projected results, (iii) that the financial
information, data and performance information listed on Exhibit 4 hereto
furnished by or on behalf of Holdco or the Company to the Purchasers on or
before the Effective Date for purposes of or in connection with this Agreement
was true, complete and accurate as and when furnished to the Purchasers, and
(iv) all of the certifications set forth in the Signing Date Certificate are
true and correct in all respects.
     2.5 Fees.
     On the Signing Date, Holdco paid the fees set forth, and otherwise
satisfied the other terms and conditions set forth in, the Fee Letter. On The
Effective Date the Initial Purchasers recieved the Fee (as defined in that
certain Amended and Restated Fee Letter, dated the Effective Date).
SECTION 3.
CONDITIONS TO CLOSING
     Each Purchaser’s obligation to purchase and pay for the Notes to be
purchased by it at the Closing is subject to the reasonable satisfaction or
waiver by the Initial Purchasers, prior to or at the Closing Date, of each of
the conditions specified below in this Section 3:

13



--------------------------------------------------------------------------------



 



     3.1. No Violation; No Legal Constraints; Consents, Authorizations and
Filings, Etc.
     (a) The expiration or termination of: (i) any applicable waiting period
under the HSR Act and (ii) any applicable waiting period under the German
Antitrust Act in each case, required to consummate the purchase from Holdco at
the Closing, of the Securities as contemplated by the Equity Purchase Agreement
and for the Investors to own, and fully vote and convert into common stock, all
of the Securities;
     (b) no provision of any applicable Law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or the consummation of
any of the transactions contemplated by the Transaction Documents or shall
prohibit or restrict any Investor or its Affiliates from owning, or fully voting
and converting, the Securities to be acquired by such Investor pursuant to the
terms of such respective Securities, and no lawsuit shall have been commenced by
a Governmental Entity seeking to effect any of the foregoing;
     (c) each Purchaser’s purchase of the Notes shall be permitted by all
applicable laws of each jurisdiction to which it is subject; and
     (d) prior to the Closing, Holdco shall have received full proceeds from the
sale of the securities listed on Schedule B-1 to the Equity Purchase Agreement
in the amounts set forth on Schedule B-1 thereto.
     3.2. Indebtedness.
     On the Closing Date, the Company and Holdco shall have (i) (A) amended
Holdco’s existing Amended and Restated Credit Agreement, dated as of June 29,
2005, in accordance with the form of Amended and Restated Credit Agreement
attached to the Equity Purchase Agreement as Schedule D, (B) received an
additional $250 million of term loans (less any original issue discount
otherwise permitted under this Agreement) under its existing Amended and
Restated Credit Agreement following such amendment described in clause
(A) above; (C) never borrowed any funds under, and shall have terminated, its
existing 364-Day Credit Agreement, dated as of November 15, 2007, as amended;
and (ii) no Indebtedness (as determined on a consolidated basis in accordance
with GAAP) shall remain outstanding immediately after giving effect to the
Transaction other than: (x) the loans under the Company Credit Facilities and
(y) the Notes and (z) indebtedness incurred in the ordinary course of business
not to exceed, individually or in the aggregate, $5 million. After giving effect
to the transactions contemplated hereby, there shall not exist (pro forma for
such transactions and the financing thereof) any Default or Event of Default
under the Indenture or the Notes.
     3.3. Material Adverse Change.
     Except as Previously Disclosed, (A) since September 30, 2007, no change or
event shall have occurred and no circumstances shall exist which have had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Holdco or the Company, and (B) each of the Initial
Purchasers in its respective sole judgment and discretion shall have determined
that since the Effective Date, no change or event shall have occurred and no
circumstances shall exist which constitute, or would reasonably be expected to
constitute, individually or in the aggregate, a Termination Development. With
respect to matters which have been Previously Disclosed, in determining whether
this condition is satisfied, any circumstance, event or condition occurring
after the Effective Date shall be taken into account, including any
deterioration, worsening or adverse consequence of such Previously Disclosed
matters occurring after the Effective Date.

14



--------------------------------------------------------------------------------



 



     3.4. Regulatory.
     (A) None of Holdco, the Company or MPSI, shall have received written or
oral notice from any State to the effect that such State has determined that
Holdco, the Company or MPSI can no longer conduct its money transfer or payment
systems businesses in such State or has revoked, or intends to revoke, Holdco’s,
the Company’s or MPSI’s license to conduct such businesses in such State, or
imposed, or intends to impose, conditions on, or material fines with respect to,
Holdco’s, the Company’s or MPSI’s license to conduct such businesses in such
State (which conditions are adverse to Holdco, the Company or MPSI and are not
generally applicable to other persons conducting money transfer or payments
systems businesses in such State); (B) Holdco, the Company or MPSI shall have
received assurances, in a form acceptable to the Initial Purchasers, from each
State from which the Initial Purchasers determines is necessary, that such State
will not (x) determine that Holdco, the Company or MPSI may not conduct its
money transfer or payment systems businesses in such State, (y) revoke Holdco’s,
the Company’s or MPSI’s license to conduct such businesses in such State, or (z)
impose conditions on, or material fines with respect to, Holdco’s, the Company’s
or MPSI’s license to conduct such businesses in such State (which conditions are
adverse to Holdco, the Company or MPSI and are not generally applicable to other
persons conducting money transfer or payments systems businesses in such State);
(C) prior to and immediately following the Closing, Holdco and each of its
Subsidiaries shall have all licenses required under applicable money
transmitter, official check or similar Laws to conduct Holdco’s and its
Subsidiaries’ business as presently conducted; and (D) immediately following the
Closing, Holdco and each of its Subsidiaries shall be in compliance with all
applicable money transmitter, official check or similar Laws applicable to
Holdco or its Subsidiaries, including, without limitation, all net worth,
tangible net worth, unrestricted assets and other financial ratios requirements
applicable to Holdco or its Subsidiaries.
     3.5. Fees and Expenses.
     (a) All the fees and expenses payable by Holdco and the Company to the
Purchasers pursuant to the Transaction Documents, including without limitation,
the fees and expenses of each Purchaser and counsel for the Purchasers for which
invoices have been presented (including the fees of Fried, Frank, Harris,
Shriver & Jacobson LLP, counsel to the Initial Purchasers), shall have been paid
in full.
     3.6. Holdco Audit/10-K/Absence of Restatement.
     (a) (A) (i) Holdco’s receipt from Deloitte & Touche LLP of the D&T
Deliverables, which shall be delivered if the amounts set forth on Schedule F to
the Equity Purchase Agreement shall have been placed into an escrow account
pursuant to an escrow agreement reasonably acceptable to the Initial Purchasers,
Holdco and Deloitte & Touche LLP with irrevocable instructions to be released to
Holdco on the Closing Date upon Holdco’s receipt of the D&T Deliverables, or
(ii) if the amounts set forth on Schedule F to the Equity Purchase Agreement
shall not have been placed into an escrow account with irrevocable instructions
to be released to Holdco on the Closing Date upon Holdco’s receipt of the D&T
Deliverables, then Holdco and Deloitte & Touche LLP shall have committed to the
Initial Purchasers on the Closing Date that, after both Holdco and Deloitte &
Touche LLP shall have verified that the amounts set forth on Schedule F to the
Equity Purchase Agreement have been credited to the bank account set forth
across from such amount on Schedule F to the Equity Purchase Agreement, Holdco
will receive from Deloitte & Touche, the D&T Deliverables and (B) Holdco’s
financial printer Bowne shall have notified the Initial Purchasers (on the
Closing Date) that Holdco has delivered the Final 10-K to Bowne with the
irrevocable instruction that Bowne file the Final 10-K on behalf of Holdco, and
that Bowne is prepared to file and will file the Final 10-K with the SEC, in
each case, immediately upon notification from Holdco that the amounts set forth
on Schedule F to the Equity Purchase Agreement have been

15



--------------------------------------------------------------------------------



 



successfully credited to the Holdco bank account set forth across from such
amount on Schedule F to the Equity Purchase Agreement;
     (b) each of the Initial Purchasers shall have had a full and complete
opportunity to review Holdco’s books and records, internal controls and
procedures, and to interview current and former Holdco personnel as determined
to be necessary by each of the Initial Purchasers, and will have determined that
Holdco’s books and records, internal controls and procedures, as well as
Holdco’s prior disclosures, are acceptable to each Initial Purchaser in its
respective sole judgment and discretion; and it is understood and agreed that
such determination by each of the Initial Purchasers shall be based on, among
other things, but not limited to, the subjective view of each of the Initial
Purchasers of Holdco’s potential exposure, if any, to claims and investigations
related in any to Holdco’s books and records, internal controls and procedures,
and prior disclosures;
     (c) neither Deloitte & Touche LLP nor any other accounting firm shall have
issued to Holdco any opinion regarding the consolidated financial statements of
Holdco and its Subsidiaries as of and for the year ended December 31, 2007 which
is not a Satisfactory Audit Opinion;
     (d) there shall not have been a restatement (nor shall any restatement be
under consideration by Holdco, its external auditors or, to the knowledge of
Holdco, the SEC) of any prior period financial statements of Holdco; and
     (e) Holdco shall have resolved to the satisfaction of the SEC (including
having taken any and all corrective action requested by the Staff of the SEC, if
any) all comments received by Holdco from the SEC on the SEC Documents.
     3.7. Representations and Warranties.
     Each of the representations and warranties contained herein shall be true
and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
the representation and warranties must be true and correct in all respects) on
or as of the Closing Date (unless expressly stated to relate to a specific
earlier date, in which case each of such representations and warranties shall be
true and correct in all material respects (unless qualified by “material” or
“Material Adverse Effect” or similar references to materiality, in which case
the representation and warranties must be true and correct in all respects) as
of such earlier date), in each case after giving pro forma effect to the
consummation on the Closing Date of the Transactions, the issuance of the Notes
to be issued on the Closing Date and the application of the proceeds thereof.
     3.8. Performance; No Default.
     The Company and Holdco shall have performed and complied in all material
respects with all agreements and covenants contained herein and therein required
to be performed or complied with by them prior to or at the Closing (or such
compliance shall have been waived on terms and conditions reasonably
satisfactory to the Initial Purchasers) and, after giving effect to the
Transactions, the issuance of the Notes and the application of the proceeds
thereof, no Default shall have occurred and be continuing.
     3.9. Equity Contribution.
     At the Closing, the Equity Contribution shall have been made to Holdco in
accordance with the Equity Purchase Agreement, and Holdco shall have received
the Equity Contribution. All conditions precedent set forth in the Equity
Documents shall have been satisfied or waived (with the prior consent of

16



--------------------------------------------------------------------------------



 



the Initial Purchasers if the Initial Purchasers reasonably determine such
waiver is adverse to the Initial Purchasers).
     3.10. [Reserved].
     3.11. Compliance Certificates.
     (a) Secretary’s Certificate. The Company and each Guarantor shall have
delivered to the Purchasers a Secretary’s Certificate, dated as of the Closing
Date (the “Secretary’s Certificate”), in the form of Exhibit 3.11(a) hereto,
certifying, among other things, as to (i) the Company’s and the Guarantors’
certificate or articles of incorporation or deed of incorporation (or, if an
unlimited liability company, limited liability company or limited partnership,
certificate of formation) and bylaws or articles of association (or, if an
unlimited liability company or limited liability company, unlimited or limited
liability company agreement, or, if a limited partnership, limited partnership
agreement), (ii) the incumbency and signatures of certain officers of the
Company and the Guarantors and (iii) the corporate proceedings of the Company
and the Guarantors (including a Board consent in a form reasonably agreed to by
the Initial Purchasers) relating to the authorization, execution and delivery of
the Notes, this Agreement and the other Financing Documents to which the Company
or any Guarantor is a party.
     (b) Officer’s Certificate. The Company shall have delivered to the
Purchasers an Officer’s Certificate, each dated as of the Closing Date (the
“Officer’s Certificate”), in the form of Exhibit 3.11(b) hereto, certifying, on
and as of the Closing Date, as to (i) the representations and warranties of the
Company, (ii) the performance and compliance in all material respects with all
agreements and covenants contained herein, and (iii) no Default or Event of
Default shall have occurred and be continuing under the Indenture or the Notes.
     (c) Solvency Certificate and Solvency Opinion. On the Closing Date, the
Company shall have delivered to the Purchasers a certificate from the Chief
Financial Officer of the Company, dated as of the Closing Date (the “Solvency
Certificate”), in the form of Exhibit 3.11(c), and (if and to the extent
delivered under the Company Credit Facilities) letters from a nationally
recognized appraisal firm or valuation consultant satisfactory to the Initial
Purchasers, in each case certifying or attesting, as applicable, that the
Company on a consolidated basis with its Subsidiaries immediately after giving
effect to the consummation of the Transactions, the issuance and sale of the
Notes and after giving effect to the application of the proceeds of Notes, will
be Solvent.
     3.12. Opinion of Counsel.
     On the Closing Date, the Purchasers shall have received an opinion from
Kirkland & Ellis LLP, special New York counsel for the Company, or another
counsel for the Company acceptable to the Initial Purchasers, in form and
substance reasonably satisfactory to the Initial Purchasers.
     3.13. Financial Information.
     (a) The Purchasers shall have received: (a) as soon as monthly and
quarterly financial statements are available to Holdco and its Subsidiaries,
unaudited consolidated financial statements for any interim period or periods of
Holdco and its Subsidiaries ended after the date of the most recent audited
financial statements; and (b) customary pro forma consolidated financial
statements. The most recent financial statements will show on a pro forma basis
on the Closing Date: (i) funded Total Indebtedness of no more than
$1,000 million plus indebtedness incurred in the ordinary course of business not
to exceed, individually or in the aggregate, $5 million; (ii) Total First Lien
Indebtedness of no more than $500 million; (iii) the Leverage Ratio (but
excluding for purposes of the calculation thereof

17



--------------------------------------------------------------------------------



 



from the definition of Adjusted EBITDA (as defined in the Indenture) any gains
or losses associated with the sale of securities held in Holdco or any of its
Subsidiaries investment portfolio listed on Schedule B-1 to the Equity Purchase
Agreement for Holdco and its Subsidiaries, as at the Closing Date, after giving
pro forma effect to the Transactions, for the last twelve-month period ended
February, 2008, is not greater than: 3.85:1.00 and (iv)(A) the transaction
volumes generated from the “Money Transfer” business segment shall be no less
than $3,170,700 for the month ended January, 2008 and $3,238,200 for the month
ended February, 2008, and (B) the net revenue generated from the “Money
Transfer” and the “Express Payment” business segments on a combined basis shall
be no less than $35,063,244 for the month ended January, 2008 and no less than
$35,737,927 for the month ended February, 2008. For purposes of clause (iv)(A)
and (iv)(B) of this Section 3.13, the internal monthly financial statements for
the months ended January, 2008 and February, 2008 shall be prepared on the same
basis in all material respects to the monthly budgets for January, 2008 and
February, 2008 and the historical monthly results previously provided to the
Purchasers and included on Exhibit 4 to this Agreement.
     (b) After giving effect to the Transactions and the payment of fees and
expenses payable by Holdco at the Closing in connection with the transactions
contemplated by the Equity Purchase Agreement and the transactions contemplated
hereby, including, without limitation, the expenses incurred in connection with
the transactions contemplated by clause (iv) of Section 1.2(c) of the Equity
Purchase Agreement, the expenses contemplated by Section 5.3 of the Equity
Purchase Agreement and the Exclusivity Agreement (as defined in the Equity
Purchase Agreement), the fees and expenses of Holdco’s advisors, and the fees
and expenses of each Purchaser and counsel for the Purchasers, on a pro forma
basis, Holdco shall have (x) at least $150 million in Unrestricted Assets and no
more than $150 million will be drawn on the Closing Date, under Holdco’s
revolving credit facility (which availability, for the purposes of this
Section 3.13(b) shall take into account all letters of credit outstanding either
through such facility or otherwise).
     3.14. Transaction Documents.
     On the Closing Date, the Purchasers shall have received true and correct
copies of all Transaction Documents (including without limitation, the
Indenture, the Notes, the Registration Rights Agreement, the other Financing
Documents and (in respect of the Initial Purchasers only) the Management Rights
Agreement, all of which shall be in form and substance reasonably acceptable to
the Initial Purchasers) and such documents (i) shall have been duly authorized,
executed and delivered by parties thereto; and (ii) shall be valid and binding
obligations of the parties thereto, enforceable against each of them in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and subject to general principles of equity. Without limiting the
generality of the preceding sentence, the Purchasers shall have received all
such counterpart originals or certified or other copies of this Agreement and
the other Financing Documents required to be delivered on the Closing Date.
     3.15. Execution and Authentication of Indenture and Notes.
     On the Closing Date, the Trustee shall have executed the Indenture and
authenticated the Notes to be purchased by the Purchasers pursuant to this
Agreement.
     3.16. Security Documents and Collateral.
     The Collateral Agent shall have received all Security Documents and the
Intercreditor Agreement, substantially in the forms attached hereto as
Exhibit 3.16(a) through Exhibit 3.16(g), duly executed by all parties thereto
and the provisions of the Security Documents shall create legal, valid and
continuing second-priority Liens (subject only to Permitted Liens) on all the
Collateral described therein

18



--------------------------------------------------------------------------------



 



in favor of the Collateral Agent, for the benefit of the Collateral Agent and
the Purchasers securing the Obligations (as defined in the Security Documents),
enforceable against Holdco, the Company and their respective Subsidiaries, as
applicable, except as the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity, which Security Documents and Collateral shall be substantially similar
to the Security Documents (as defined in the Company Credit Facilities) and
Collateral (as defined in the Company Credit Facilities) provided to the Lenders
(as defined in the Company Credit Facilities) under the Company Credit
Facilities and shall be in form and substance satisfactory to the Initial
Purchasers in their reasonable discretion.
     3.17. Bank Clearing Arrangements.
     The Company and Holdco shall have demonstrated to the reasonable
satisfaction of the Initial Purchasers that adequate bank clearing arrangements
are in effect on the Closing Date.
     3.18. Company Credit Facilities.
     (a) Holdco shall not have incurred (or become obligated to incur) fees of
more than $5,375,000 relating to the transactions described in
Section 1.2(c)(iv) of the Equity Purchase Agreement (other than clauses (D) and
(E)) of the Equity Purchase Agreement plus annual administrative agency fees in
an amount not exceeding $150,000 per annum payable quarterly; and
     (b) the Applicable Margin (as defined in Schedule D to the Equity Purchase
Agreement) on the Term B Loans (as defined in Schedule D to the Equity Purchase
Agreement) shall not have been increased by more than 1.625% per annum (all of
which may take the form of original issue discount over a four-year life to
maturity (i.e. 6.5% or $16,250,000)); provided that any increase shall have been
necessary in the reasonable discretion of the Lead Arranger (as defined in
Schedule D to the Equity Purchase Agreement) to place the Term B Loans and the
Lead Arranger shall first consider (in consultation with Holdco and the
Investors) using increases in the margin prior to imposing original issue
discount.
     3.19. New York Stock Exchange.
     Holdco shall have received confirmation from the New York Stock Exchange,
and such confirmation shall not have been withdrawn, that the issuance of the
Series B Preferred Shares and the Series B-1 Preferred Shares and the
transactions contemplated by the Transaction Documents are in compliance with
the New York Stock Exchange’s shareholder approval policy and that Holdco has
properly, and without condition, obtained an exception under Para. 312.05 of the
New York Stock Exchange Listed Company Manual to issue the Series B Preferred
Shares and the Series B-1 Preferred Shares without obtaining approval of the
stockholders of Holdco.
     3.20. Notice to Stockholders.
     Holdco shall have properly provided notice to the stockholders of Holdco
that Holdco will issue the Series B Preferred Shares and the Series B-1
Preferred Shares without obtaining stockholder approval as required by, and in
compliance with, Para. 312.05 of the New York Stock Exchange Listed Company
Manual, and the ten (10) day notice period set forth in Para. 312.05 of the New
York Stock Exchange Listed Company Manual shall have passed after such notice
has been properly provided.

19



--------------------------------------------------------------------------------



 



     3.21. Wal-Mart.
     Wal-Mart Stores, Inc. shall have confirmed in writing to Holdco (A) that
the Money Services Agreement by and among MPSI and Wal-Mart Stores, Inc. (as
amended through that certain Amendment 3 to Money Services Agreement dated as of
the Signing Date but not amended by any subsequent amendments other than, if
necessary, to make effective the extension of the term of the Money Services
Agreement through January 31, 2013) will be in full force and effect after the
consummation of the transactions contemplated hereby (which shall include an
effective extension of the term of the Money Services Agreement through
January 31, 2013) and (B) that the Original Equity Purchase Agreement, the
Equity Purchase Agreement and this Agreement and the transactions contemplated
thereby and hereby do not give Wal-Mart Stores, Inc. the right to terminate the
Money Services Agreement.
     3.22. Insurance.
     Holdco shall have purchased, at its expense (A) directors and officers
liability insurance, from reputable carriers to be agreed upon prior to Closing
by Holdco and the Initial Purchasers and in at least the amounts as set forth on
Schedule 4.1(b) to the Equity Purchase Agreement (or in a lesser amount agreed
upon by the Initial Purchasers and Holdco) on behalf of and covering the
individuals who at any time on or after the Closing Date are or become directors
of Holdco, against expenses, liabilities or losses asserted against or incurred
by such individual in such capacity or arising out of such individual’s status
as such, subject to customary exclusions and (B) a fully-paid six-year “tail”
insurance policy or policies with respect to directors’ and officers’ liability
insurance (including excess A-side difference-in-conditions coverage and
fiduciary liability coverage) of an amount no less, and with terms and
conditions no less favorable, than those of the policies maintained by Holdco as
of the Effective Date.
     3.23. Financial Statements.
     The Initial Purchasers shall have received at least three Business Days
prior to the Closing Date, Holdco’s consolidated unaudited interim financial
statements as of and for the one-month period ended January 31, 2008 and the
one-month period ended February 29, 2008, including (i) the unaudited balance
sheet as January 31, 2008 and February 29, 2008 and (ii) related unaudited
consolidated statements of income, changes in stockholders’ equity, and detailed
trial balances for the period from January 1, 2008 to January 31, 2008 and for
the period from February 1, 2008 to February 29, 2008, in each case satisfactory
in form and substance to the Initial Purchasers.
     3.24. Closing Certificate.
     On the Closing Date, the Company shall deliver to each of the Initial
Purchasers a certificate (the “Closing Certificate”) signed on behalf of the
Company by an executive officer of the Company confirming that each of the
conditions set forth in this Section 3 has been satisfied.
SECTION 4.
REPRESENTATIONS AND WARRANTIES
     Except as Previously Disclosed (but only with respect to Sections 4.2
through and including 4.17), each of Holdco and the Company represents and
warrants to the Purchasers on and as of the Effective Date (after giving “pro
forma” effect to the consummation on the Closing Date of the Transactions, the
issuance of the Notes to be issued on the Closing Date and the application of
the proceeds thereof) and on the Closing Date, except as set forth in this
Section 4, that:

20



--------------------------------------------------------------------------------



 



     4.1. Disclosure.
     On or prior to the Effective Date, Holdco delivered to the Purchasers the
Holdco Disclosure Schedules.
     4.2. Organization and Authority.
     Each of Holdco and the Company is duly organized and validly existing under
the Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each of Holdco and the Company is duly qualified or licensed to do
business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction where the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, other than where the failure to be so qualified, licensed
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of Holdco and the Company has
made available to the Purchasers prior to the execution of this Agreement, (i) a
true and complete copy of the Certificate of Incorporation of the Company and
the bylaws of the Company, in each case as in effect on the Effective Date and
(ii) a complete copy of the Amended and Restated Certificate of Incorporation of
Holdco and the bylaws of Holdco, in each case as in effect on the Effective
Date.
     4.3. Holdco Subsidiaries.
     (a) Holdco has Previously Disclosed a complete and correct list of all of
its subsidiaries, and all shares of the outstanding capital stock of each of
which are owned directly or indirectly by Holdco. The subsidiaries of Holdco are
referred to herein individually as a “Holdco Subsidiary” and collectively as the
“Holdco Subsidiaries.” All of such shares so owned by Holdco (or its
subsidiaries) are fully paid and non assessable and are owned by it free and
clear of any lien, claim, charge, option, encumbrance or agreement with respect
thereto, except for Permitted Liens. Other than as Previously Disclosed, none of
Holdco or any Holdco Subsidiary beneficially owns (the concept of “beneficial
ownership” having the meaning assigned thereto in Section 13(d) of the Exchange
Act), directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation or other entity, and none is, directly or
indirectly, a partner in any partnership or party to any joint venture.
     (b) Each Holdco Subsidiary is duly organized and validly existing under the
Laws of its jurisdiction of organization and has all requisite corporate,
company or partnership power and authority to carry on its business as presently
conducted. Each Holdco Subsidiary is duly qualified or licensed to do business
and is in good standing (where such concept is recognized under applicable Law)
in each jurisdiction where the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     4.4. Capitalization.
     The authorized capital stock of Holdco consists of (i) 7,000,000 shares of
preferred stock, 2,000,000 shares of which have been designated as “Series A
Junior Participating Preferred Stock”, and of which no shares were outstanding
as of the time of execution of the Equity Purchase Agreement, and
(ii) 250,000,000 shares of common Stock, of which 82,598,034 shares were
outstanding as of the date of the Equity Purchase Agreement. There are
outstanding options to purchase an aggregate of not more than 4,071,039 shares
of common Stock, all of which options are outstanding under the Benefit Plans.
All of the outstanding shares of capital stock of Holdco have been duly and
validly authorized and issued and

21



--------------------------------------------------------------------------------



 



are fully paid and non assessable. The shares of Preferred Stock to be issued at
the Closing in accordance with the terms of the Equity Purchase Agreement or in
respect of or upon conversion of such Preferred Stock (or upon the conversion of
Preferred Stock received upon conversion of Preferred Stock to be issued at
Closing) in accordance with the terms of the Equity Purchase Agreement and the
respective Certificate of Designations, upon such issuance or conversion, as the
case may be, will be duly and validly authorized and issued and fully paid and
non assessable and not trigger any pre-emptive or similar rights of any other
person. Except (A) as described above or Previously Disclosed, (B) for the
rights granted pursuant to the Transaction Documents, or (C) under or pursuant
to the Previously Disclosed Benefit Plans, there are no outstanding
subscriptions, contracts, conversion privileges, options, warrants, calls,
preemptive rights or other rights obligating Holdco or any Holdco Subsidiary to
issue, sell or otherwise dispose of, or to purchase, redeem or otherwise
acquire, any shares of capital stock of Holdco or any Holdco Subsidiary. Each of
Holdco and any Holdco Subsidiary has Previously Disclosed all shares of Holdco
capital stock that have been purchased, redeemed or otherwise acquired, directly
or indirectly, by Holdco or any Holdco Subsidiary since December 31, 2006 and
all dividends or other distributions that have been declared, set aside, made or
paid to stockholders of Holdco since that date.
     4.5. Authorization; No Default.
     (a) Each of Holdco and each Holdco Subsidiary has the power and authority
to enter into the Transaction Documents to which it is a party and to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance of the Transaction Documents by Holdco and each Holdco Subsidiary
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the board of directors of each of Holdco and each Holdco
Subsidiary (the “Board of Directors”). The Transaction Documents to which Holdco
and each Holdco Subsidiary are a party are valid and binding obligations of
Holdco and each Holdco Subsidiary enforceable against Holdco and each Holdco
Subsidiary in accordance with their respective terms. No stockholder vote of
Holdco or any Holdco Subsidiary is required to authorize, approve or consummate
any of the transactions contemplated hereby. The issuance of the Series B
Preferred Shares and the Series B-1 Preferred Shares and the transactions
contemplated by the Transaction Documents will be in compliance with the New
York Stock Exchange’s shareholder approval policy and the exception under Para.
312.05 of the New York Stock Exchange Listed Company Manual.
     (b) Neither the execution, delivery and performance by Holdco and each
Holdco Subsidiary of the Transaction Documents to which it is a party and any
documents ancillary thereto, nor the consummation of the transactions
contemplated hereby and thereby, nor compliance by Holdco and each Holdco
Subsidiary with any of the provisions thereof, will (A) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of Holdco or any Holdco Subsidiary under any of the
material terms, conditions or provisions of (1) its certificate of incorporation
or bylaws or substantially equivalent governing documents or (2) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation (each a “Contract”) to which Holdco or any Holdco
Subsidiary is a party or by which it may be bound, or to which Holdco or any
Holdco Subsidiary or any of the properties or assets of Holdco or any Holdco
Subsidiary may be subject (other than Liens created under the Credit Documents),
or (B) subject to compliance with the statutes, and regulations and votes
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to Holdco or
any Holdco Subsidiary or any of their respective properties or assets; except,
in the case of clauses (A)(2) and (B), as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



     (c) Other than (A) the filing of the Certificates of Designations with the
Delaware Secretary of State, (B) the filings in connection or in compliance with
the HSR Act, (C) the filings in connection or in compliance with the German
Antitrust Act, (D) any actions described in the Security Documents necessary to
perfect the security interest granted pursuant thereto, (E) the passage of the
applicable ten (10) day notice period in compliance with Para. 312.05 of the New
York Stock Exchange’s Listed Company Manual and (F) such other consents,
approvals, orders, authorizations, registrations, declarations, filings and
notices the failure of which to be obtained or made would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, no
notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity or any other person (nor expiration nor
termination of any statutory waiting periods) is necessary prior to the
consummation by Holdco or any Holdco Subsidiary of the transactions contemplated
by the Transaction Documents to which it is a party.
     4.6. SEC Documents.
     (a) Except as Previously Disclosed, each of Holdco and the Company has
filed all reports, schedules, forms, statements and other documents with the SEC
required to be filed by Holdco or the Company or furnished by Holdco or the
Company since December 31, 2005 (including any items incorporated by reference
or attached as Exhibits thereto) (the “SEC Documents”). No Holdco Subsidiary is
required to make any filings of SEC Documents. As of their respective dates of
filing, the SEC Documents complied as to form in all material respects with the
requirements of the Securities Act, or the Exchange Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable thereto,
and none of the SEC Documents contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. There are no outstanding comments from the
SEC with respect to any SEC Document. The audited consolidated financial
statements and the unaudited quarterly financial statements (including, in each
case, the notes thereto) of Holdco included in the SEC Documents when filed
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, have been prepared in all material
respects in accordance with United States generally accepted accounting
principles (“GAAP”) (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present in all material respects the
consolidated financial position of Holdco and its consolidated Subsidiaries as
of the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited quarterly
statements, to normal year-end adjustments). Except as specifically reflected or
reserved against in the audited consolidated balance sheet of Holdco as at
September 30, 2007 included in the Filed SEC Documents, neither Holdco nor any
Holdco Subsidiary has any liabilities or obligations (whether absolute, accrued,
contingent, fixed or otherwise) of any nature that would be required under GAAP,
as in effect on the Effective Date, to be reflected on a consolidated balance
sheet of Holdco (including the notes thereto), except liabilities and
obligations that (A) were incurred in the ordinary course of business consistent
with past practice since September 30, 2007 or (B) have not had and would not,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect.
     (b) Holdco (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to Holdco, including its consolidated
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of Holdco by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the Effective Date, to
Holdco’s outside auditors and the audit committee of the Board of Directors
(1) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in Exchange
Act, Rule 13a-15(f)) that are reasonably likely

23



--------------------------------------------------------------------------------



 



to adversely affect Holdco and each Holdco Subsidiary’s ability to record,
process, summarize and report financial information and (2) any fraud, whether
or not material, that involves management or other employees who have a
significant role in Holdco or each Holdco Subsidiary’s internal controls over
financial reporting. As of the date of this Agreement, Holdco has no knowledge
of any reason that its outside auditors and its chief executive officer and
chief financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due. Since December 31, 2005, (x) neither Holdco nor any Holdco Subsidiary nor,
to the knowledge of Holdco, any director, officer, employee, auditor, accountant
or representative of Holdco or any Holdco Subsidiary, has received or otherwise
had or obtained knowledge of any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of Holdco or any Holdco Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that Holdco or any Holdco Subsidiary has engaged
in questionable accounting or auditing practices, and (y) no attorney
representing Holdco or any Holdco Subsidiary, whether or not employed by Holdco
or any such subsidiary, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by Holdco or any
of its officers, directors, employees or agents to the Board of Directors or any
committee thereof or to any director or officer of Holdco or any Holdco
Subsidiary.
     4.7. Taxes.
     Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) Holdco and each of Holdco’s
Subsidiaries have prepared and timely filed (taking into account any extension
of time within which to file) all Tax Returns required to be filed by any of
them and all such filed Tax Returns are complete and accurate, (B) Holdco and
each of Holdco’s Subsidiaries have paid all Taxes that are required to be paid
by any of them, (C) as of the Effective Date, there are no audits, examinations,
investigations, actions, suits, claims or other proceedings in respect of Taxes
pending or threatened in writing nor has any deficiency for any Tax been
assessed by any Governmental Entity in writing against Holdco or any of Holdco’s
Subsidiaries, and (D) all Taxes required to be withheld by Holdco and Holdco’s
Subsidiaries have been withheld and paid over to the appropriate Tax authority
(except, in the case of this clause (D) or clause (A) or (B) above, with respect
to matters contested in good faith and for which adequate reserves have been
established on Holdco’s financial statements in accordance with GAAP). Holdco
has not been a “controlled corporation” or a “distributing corporation” in any
distribution occurring during the two-year period ending on the date of this
Agreement that was intended to be governed by Section 355 of the Code. Neither
Holdco nor any Holdco’s Subsidiary has entered into any “listed transaction” as
defined under Section 1.6011-4(b)(2) of the Treasury Regulations promulgated
under the Code.
     4.8. Ordinary Course.
     Except as Previously Disclosed since September 30, 2007, Holdco and each
Holdco Subsidiary has conducted its respective businesses in all material
respects in the ordinary course of business, consistent with prior practice
(and, without limiting the generality of the foregoing, none of Holdco nor any
Holdco Subsidiary has taken any action referred to in clauses (a) and (b) of
Section 3.3 of the Equity Purchase Agreement, assuming the said Section had been
in effect at all times since September 30, 2007).
     4.9. Commitments and Contracts.
     (i) Except for the Benefit Plans, the Contracts filed as exhibits or
incorporated by reference in or to the SEC Documents, and the Contracts
Previously Disclosed, neither Holdco nor any Holdco Subsidiary is a party to or
bound by any Contract that: (A) is a “material contract” (as such term is

24



--------------------------------------------------------------------------------



 



defined in Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act) to be performed in full or in part after the Effective Date; (B) creates
any material partnership, limited liability company agreement, joint venture or
similar agreement entered into with any third party; (C) is a voting agreement
or registration rights agreement; (D) relates to any indebtedness, or interest
rate or currency hedging agreements, having an outstanding principal or notional
amount in excess of $50,000,000, or any guarantees thereof, or the sale,
securitization or servicing of loans or loan portfolios, in each case in
connection with which the aggregate actual or contingent obligations of Holdco
and the Holdco Subsidiaries under such contract are greater than $50,000,000;
(E) relates to the acquisition or disposition of any material assets other than
in the ordinary course of business consistent with past practice, where such
contract contains continuing material obligations or contains continuing
indemnity obligations of Holdco or any of the Holdco Subsidiaries; or (F) is a
commitment or agreement to enter into any of the foregoing. Except as set forth
on Section 4.9 of the Holdco Disclosure Schedule, neither Holdco nor any Holdco
Subsidiary is a party to or bound by any Contract (x) that contains provisions
that purport to limit the ability of Holdco or any of the Holdco Subsidiaries,
or any Affiliate, stockholder or director of Holdco or any Holdco Subsidiary in
their capacities as such, to compete in any line of business or with any person
or which involve any restriction of the geographical area in which, or method by
which or with whom, Holdco or any of the Holdco Subsidiaries may carry on any
business or (y) is a commitment or agreement to enter into any such Contract.
     (ii) The Contracts set forth in this Section 4.9(ii) (together with any and
all amendments, disclosure schedules and side letters thereto) are collectively
referred to herein as the “Disclosed Contracts.” Except as has not had and would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) neither Holdco nor any Holdco Subsidiary is in breach,
default or violation of the terms of any Disclosed Contract, no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by Holdco or any of the Holdco Subsidiaries, and
Holdco has no knowledge of (and has not received notice of) any breach, default
or violation (or any condition which with the passage of time or the giving of
notice, or both, would cause such a breach, default or violation) by any party
under any Disclosed Contract; and (B) each Disclosed Contract is a valid and
binding obligation of Holdco (or the Subsidiaries of Holdco party thereto), is
in full force and effect and is enforceable against Holdco and the Holdco
Subsidiaries and, to the knowledge of Holdco, the other parties thereto in
accordance with its terms, except that (1) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, relating to creditors’ rights generally and
(2) equitable remedies of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
     4.10. Litigation and Other Proceedings.
     There is no claim, suit, action, investigation or proceeding pending or, to
the knowledge of Holdco, threatened, against Holdco or any Holdco Subsidiary
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, nor is Holdco or any Holdco Subsidiary subject to any
order, judgment or decree that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
     4.11. Insurance.
     Holdco and each Holdco Subsidiary are presently insured, and during each of
the past five calendar years (or during such lesser period of time as Holdco has
owned such Holdco Subsidiary) has been insured, for reasonable amounts with
financially sound and reputable insurance companies against such risks as
companies engaged in a similar business would, in accordance with good business
practice, customarily be insured.

25



--------------------------------------------------------------------------------



 



     4.12. Compliance with Laws.
     (a) Holdco and each Holdco Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities (collectively, the “Permits”) that
are required in order to permit them to own or lease their properties and assets
and to carry on their business as presently conducted and that are material to
the business of Holdco and the Holdco Subsidiaries, taken as a whole; and all
such Permits are in full force and effect and, to the knowledge of Holdco, no
suspension or cancellation of any of them is threatened, and all such filings,
applications and registrations are current. Except as would not individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) the conduct by Holdco and each Holdco Subsidiary of their business and the
condition and use of their properties does not violate or Infringe any
applicable domestic (federal, state or local) or foreign Law, statute,
ordinance, license or regulation, (ii) neither Holdco nor any Holdco Subsidiary
is in default under any order, license, regulation, demand, writ, injunction or
decree of any Governmental Entity, and (iii) Holdco currently is complying with
all, and, to the knowledge of the Holdco and the Holdco Subsidiaries, none of
them is under investigation with respect to or has been threatened to be charged
with or given notice of any material violation of any, applicable federal,
state, local and foreign Law, statute, regulation, rule, license, judgment,
injunction or decree.
     (b) Without limiting the generality of the foregoing, Holdco and each of
the Holdco Subsidiaries have acted in conformity with all applicable Laws and
regulations pertaining to export controls, economic sanctions, national security
controls, and similar regulations of international commerce, including, but not
limited to, the U.S. Export Administration Regulations, 15 C.F.R. pt. 730 et
seq., the U.S. antiboycott rules, 15 C.F.R. pt. 760 et seq. and 26 U.S.C. § 908
& 999, the Office of Foreign Assets Control regulations, 31 C.F.R. pt. 500 et
seq., U.S. anti-money laundering Laws (e.g., 18 U.S.C. §§ 1956-57, 18 U.S.C. §
1960 and 31 U.S.C. §§5311-32), and all non-U.S. counterparts or equivalents of
the foregoing, in each case, except as, individually or in the aggregate, would
not reasonably expected to have a Material Adverse Effect. Also, without
limiting the generality of the foregoing, the Company, each of its Subsidiaries,
and each of Holdco’s and its Subsidiaries’ employees and agents have acted in
conformity with all applicable Laws and regulations pertaining to corrupt,
illegal or unauthorized payments, including, but not limited to, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§ 78dd-1, et seq.,
in each case, except as, individually or in the aggregate, would not reasonably
expected to have a Material Adverse Effect.
     4.13. Benefit Plans.
     (a) Holdco has Previously Disclosed or has previously filed as an exhibit
to an SEC Document or made available to the Purchasers or its representative
each of the following to which Holdco or any Holdco Subsidiary is a party or
subject: any plan, contract or understanding providing for any bonus, pension,
option, deferred compensation, retirement payment, profit sharing welfare,
severance, change in control, or fringe benefits or other compensation with
respect to any present or former officer, director, employee or consultant of
Holdco or any Holdco Subsidiary (each, other than a Multiemployer Plan, a
“Benefit Plan”), in each case, requiring aggregate annual payments or
contributions by Holdco and any Holdco Subsidiary in an aggregate amount in
excess of $1,000,000 or which has aggregate unfunded liabilities in an amount in
excess of $1,000,000 individually provided that the aggregate unfunded
liabilities of the Benefit Plans not Previously Disclosed or filed as an SEC
Document do not exceed $3,000,000. Section 4.13 of the Holdco Disclosure
Schedule sets forth a complete list of the Benefit Plans.
     (b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) with respect to each Benefit
Plan, Holdco and any Holdco Subsidiary have

26



--------------------------------------------------------------------------------



 



complied, and are now in compliance with ERISA, the Code and all Laws and
regulations applicable to such Benefit Plans and each Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that such Benefit Plan
is so qualified and exempt from federal income taxes under Sections 401(a) and
501(a) of the Code, and such determination letter has not been revoked and
nothing has occurred, whether by action or failure to act, that could reasonably
be expected to cause the loss of such qualification; (B) each Benefit Plan has
been administered in accordance with its terms including all requirements to
make contributions; (C) there is not now, nor do any circumstances exist that
are likely to give rise to any requirement for the posting of security with
respect to a Benefit Plan or the imposition of any material liability or
material lien on the assets of Holdco or any Holdco Subsidiary under ERISA or
the Code in respect of any Benefit Plan, and no liability (other than for
premiums to the Pension Benefit Guaranty Corporation) under Title IV of ERISA or
under Sections 412 or 4971 of the Code has been or is reasonably expected to be
incurred by Holdco or any Holdco Subsidiary; (D) there are no pending or, to
Holdco’s knowledge, threatened claims (other than claims for benefits in the
ordinary course), lawsuits or arbitrations which have been asserted or
instituted against the Benefit Plans or the assets of any of the trusts under
any of the Benefit Plans; (E) to Holdco’s knowledge, there are no pending or
threatened claims against any fiduciary of any of the Benefit Plans with respect
to their duties to the Benefit Plans; (F) to Holdco’s knowledge, no set of
circumstances exists which may reasonably give rise to a claim or lawsuit,
against the Benefit Plans, any fiduciaries thereof with respect to their duties
to the Benefit Plans or the assets of any of the trusts under any of the Benefit
Plans; (G) Holdco and each Holdco Subsidiary has reserved the right to amend,
terminate or modify at any time all plans or arrangements providing for retiree
health or life insurance coverage, and there have been no communications to
employees or former employees which could reasonably be interpreted to promise
or guarantee such employees or former employees any retiree health or life
insurance or other retiree death benefits on a permanent basis, other than those
retirement benefits provided for under Holdco and any Holdco Subsidiary’s
collective bargaining agreement;
     (c) None of Holdco, or any Holdco Subsidiary or any other person or entity
under common control with Holdco within the meaning of Section 414(b), (c),
(m) or (o) of the Code participates in, or is required to contribute to, any
“multiemployer plan” (within the meaning of Section 3(37) of ERISA) (a
“Multiemployer Plan”).
     (d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each individual who performs
services for Holdco or any Holdco Subsidiary (other than through a contract with
an entity other than Holdco or any Holdco Subsidiary) and who is not treated as
an employee of Holdco or any Holdco Subsidiary has been properly characterized
as not being an employee for such purposes.
     (e) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (alone or in conjunction
with any termination of employment or other event) will (A) result in any
material payment (including, without limitation, severance or “excess parachute
payments” (within the meaning of Section 280G of the Code), or forgiveness of
indebtedness) or other material obligation becoming due to any current or former
employee, officer or director of Holdco or any Holdco Subsidiary under any
Benefit Plan or otherwise, (B) limit or restrict the right of Holdco or any
Holdco Subsidiary to merge, amend or terminate any of the Benefit Plans, or
(C) materially increase or accelerate or require the funding of any benefits
otherwise payable under any Benefit Plan.
     (f) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) no work stoppage involving
Holdco or any Holdco Subsidiary is pending or, to the knowledge of Holdco
threatened; (B) neither Holdco nor any Holdco Subsidiary is involved in, or
threatened with or affected by, any labor dispute, arbitration, lawsuit or
administrative proceeding that

27



--------------------------------------------------------------------------------



 



could affect the business of Holdco or such Holdco Subsidiary; and (C) employees
of Holdco and Holdco’s Subsidiaries are not represented by any labor union nor
are any collective bargaining agreements otherwise in effect with respect to
such employees.
     (g) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each Foreign Plan,
(i) each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and (ii) all
Foreign Plans that are required to be funded are funded in accordance with
applicable Laws, and with respect to all other Foreign Plans, adequate reserves
therefore have been established on the accounting statements of Holdco or any
Holdco Subsidiary.
     4.14. Environmental Liability.
     Except for those matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) each of Holdco and
the Holdco Subsidiaries is in compliance with all applicable Environmental Laws,
and neither Holdco nor any Holdco Subsidiary has received any written
communication alleging that Holdco is in violation of, or has any liability
under, any Environmental Law, (ii) each of Holdco and the Holdco Subsidiaries
validly possesses and is in compliance with all Permits required under
Environmental Laws to conduct its business as presently conducted, and all such
Permits are valid and in good standing, (iii) there are no Environmental Claims
pending or, to the knowledge of Holdco, threatened against Holdco or any of the
Holdco Subsidiaries and (iv) none of Holdco or any of the Holdco Subsidiaries
has Released any Hazardous Materials in a manner that would reasonably be
expected to result in an Environmental Claim against Holdco or any of the Holdco
Subsidiaries.
     4.15. Intellectual Property.
     (a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (A) Holdco and the Holdco
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used in the conduct of the
business of Holdco and the Holdco Subsidiaries and (B) the conduct of the
business of Holdco and the Holdco Subsidiaries as currently conducted does not
Infringe any Intellectual Property rights of any third party. Except as would
not reasonably be expected to have a Material Adverse Effect, no claim or demand
has been given in writing to Holdco or any Holdco Subsidiary to the effect that
the conduct of the business of Holdco or such Holdco Subsidiary Infringes upon
the Intellectual Property rights of any third party. Except as would not
reasonably be expected to have a Material Adverse Effect, Holdco and the Holdco
Subsidiaries use the Intellectual Property of third parties only pursuant to
valid, effective written license agreements. Except as would not reasonably be
expected to have a Material Adverse Effect, to the knowledge of Holdco and the
Company, no third parties are infringing the Intellectual Property rights of
Holdco or the Company.
     (b) All registered trademarks and registered service marks, trademark and
service mark applications and, to the knowledge of Holdco, all Holdco
Intellectual Property has been duly registered or application filed with the
U.S. Patent and Trademark Office or applicable foreign governmental authority.
Except as would not reasonably be expected to have a Material Adverse Effect,
(A) none of the Holdco Intellectual Property has been adjudged to be invalid or
unenforceable in whole or in part and (B) there are no actual or, to the
knowledge of Holdco or the Company, threatened opposition proceedings,
cancellation proceedings, interference proceedings or other similar action
challenging the validity, existence or ownership of any Holdco Intellectual
Property.

28



--------------------------------------------------------------------------------



 



     4.16. Board Approvals.
     The transactions contemplated by the Transaction Documents, including
without limitation the issuance of the Securities and the compliance with the
terms thereof and the compliance with the terms of the Equity Purchase
Agreement, this Agreement and the other Financing Documents have been approved
unanimously by the board of directors of each of Holdco, the Company and the
Guarantors, as applicable. Each board of directors of Holdco and the Company
have unanimously adopted, approved and declared advisable all of the
transactions contemplated by the Transaction Documents. The Audit Committee of
the Board of Directors has unanimously and expressly approved, and the Board of
Directors has unanimously concurred with, Holdco’s reliance on the exception
under Para. 312.05 of the New York Stock Exchange Listed Company Manual to issue
the Series B Preferred Shares and the Series B-1 Preferred Shares.
     4.17. Brokers and Finders.
     Neither Holdco, the Company nor any of their respective officers, directors
or employees has incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees in connection with the Transaction
Documents or the transactions contemplated hereby and thereby, other than
JPMorgan Chase & Co., the fees and expenses of which will be paid by Holdco.
Holdco has provided the Purchasers with a copy of the documentation pursuant to
which JPMorgan Chase & Co. may receive a fee in connection with the Transaction
Documents or the transactions contemplated hereby and thereby.
     4.18. Collateral.
     As of the Closing Date, upon execution and delivery thereof by the parties
thereto, the Security Documents will be effective to create (to the extent
described therein), in favor of and for the ratable benefit of the applicable
Holders of the Notes, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. When
the actions specified in each Security Document have been duly taken, the
security interests granted pursuant thereto shall constitute (to the extent
described therein) a perfected security interest (subject only to Permitted
Liens) in all right, title and interest of each pledgor party thereto in the
Collateral described therein with respect to such pledgor if and to the extent
perfection can be achieved by taking such actions.
     4.19. [Reserved].
     4.20. [Reserved].
     4.21. Disclosure.
     (a) To the knowledge of the Company, none of the written factual
information and written data (taken as a whole) furnished by or on behalf of the
Company or any of the Subsidiaries or any of their respective authorized
representatives to the Purchasers on or before the Closing Date for purposes of
or in connection with this Agreement contained, when furnished, any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished, it being understood and agreed that for purposes of this
Section 4.21(a), such factual

29



--------------------------------------------------------------------------------



 



information and data shall not include projections (including financial
estimates, forecasts and/or any other forward-looking information) and
information of a general economic or general industry nature.
     (b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in clause (a) above were based on good faith estimates and assumptions believed
by such Persons to be reasonable at the time made, it being recognized by the
Purchasers that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.
     4.22. [Reserved].
     4.23. Properties.
     Holdco and each of its Subsidiaries have good and marketable title to or
leasehold interests in all properties that are necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Permitted Liens), except
where the failure to have such good title has not or is not reasonably likely to
have a Material Adverse Effect.
     4.24. Solvency.
     As of the Closing Date, immediately after giving effect to the issuance and
sale of the Notes and the consummation of the Transactions, and after giving
effect to the application of the proceeds of Notes and the Company Credit
Facilities, Holdco and the Company on a consolidated basis with their
Subsidiaries will be Solvent.
     4.25. No Registration Required.
     As of the Closing Date, subject to compliance by the Purchasers with the
representations and warranties set forth in this Section 4 and with the
procedures set forth in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Purchasers in the manner
contemplated by this Agreement, the Indenture and the other Financing Documents,
(i) to register the Notes under the Securities Act or pursuant to any of the
laws of the States or the United States, or (ii) to qualify the Indenture under
the TIA.
     4.26. No Integration of Offerings or General Solicitation.
     As of the Closing Date, none of Holdco, its Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) within the six-month period immediately
prior to the Effective Date, directly or indirectly, solicited any offer to buy
or offered to sell, sold, or issued and will not, for six months immediately
following the Effective Date, directly or indirectly, solicit any offer to buy
or offer to sell, sell, or issue in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Notes in a manner that would require the Notes to be registered under the
Securities Act.
     As of the Closing Date, none of Holdco, its Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage, in connection
with the offering of the Notes, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act.

30



--------------------------------------------------------------------------------



 



     As of the Closing Date, with respect to those Notes sold in reliance upon
Regulation S, (i) none of Holdco, its respective Affiliates, or any person
acting on any of their behalf (other than the Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on any of their behalf (other than the
Purchasers, as to whom the Company makes no representation or warranty) has
complied and will comply with the offering restrictions set forth in
Regulation S.
     4.27. Eligibility for Resale under Rule 144A.
     As of the Closing Date, the Notes will be eligible for resale pursuant to
Rule 144A and will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.
     4.28. Margin Regulations.
     As of the Closing Date, neither the issuance and sale of the Notes nor the
use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X.
     4.29. Investment Company Act.
     None of Holdco, the Company and the Guarantors is an “investment company”
within the meaning of, and subject to registration under, the Investment Company
Act or controlled by such a company.
     4.30. Opinions of Financial Advisors.
     The Board of Directors of Holdco has received the opinions of JPMorgan
Chase & Co., dated as of the Signing Date, and March 10, 2008, which such
March 10, 2008 opinion shall be updated as of the Effective Date, and the
opinions of Duff & Phelps, LLC, dated as of the Signing Date, and March 10,
2008, which such March 10, 2008 opinion shall be updated as of the Effective
Date, each to the effect that, as of such dates, and subject to the various
assumptions and qualifications set forth therein, the consideration to be
received by the Company and Holdco pursuant to this Agreement is fair from a
financial point of view to the Company and Holdco (the “Fairness Opinions”).
Correct and complete copies of the Fairness Opinions have been delivered to the
Purchasers.
     4.31. CAG, Inc.
     At the Lead Sponsor’s written request, Holdco has formed MoneyGram
Investments, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Holdco, and has merged CAG, Inc. into MoneyGram Investments, LLC,
which will be treated as a disregarded entity for Tax purposes.
     4.32. Signing Date Representations and Warranties.
     All of the representations and warranties set forth in the Original Note
Purchase Agreement were true and correct in all material respects (unless
qualified by “material” or “Material Adverse Effect” or similar references to
materiality, in which case the representation and warranties must be true and
correct in all respects) as of the Signing Date; provided, that any such
representations and warranties that are subject to matters “Previously
Disclosed” are limited to matters Originally Previously Disclosed.

31



--------------------------------------------------------------------------------



 



SECTION 5.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASERS
     5.1. Representation and Warranties.
     Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the Effective Date as follows:
     (a) Purchase.
     (i) Such Purchaser is acquiring the Notes for its own account, for
investment and not with a view to any distribution thereof within the meaning of
the Securities Act.
     (ii) Such Purchaser understands that the Notes have not been and, except as
provided in the Registration Rights Agreement with respect to the Notes, when
issued, will not be registered under the Securities Act or any state or other
securities law, that the Notes will be issued by the Company in transactions
exempt from the registration requirements of the Securities Act, that it must
hold the Notes indefinitely and not offer or sell the Notes except pursuant to
an effective registration statement under the Securities Act or pursuant to an
applicable exemption from registration under the Securities Act and in
compliance with applicable state laws and in compliance with Section 8.
     (iii) Such Purchaser further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to such
Purchaser) promulgated under the Securities Act depends on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts.
     (iv) Such Purchaser is a Qualified Institutional Buyer or an “institutional
accredited investor” (within the meaning of Regulation D).
     (v) Except as otherwise disclosed by such Purchaser to the Company and the
investment banking advisory fee payable to Goldman Sachs & Co. or any of its
Affiliates, such Purchaser did not employ any broker or finder in connection
with the transactions contemplated in this Agreement and no fees or commissions
are payable to the Purchasers except as otherwise provided for in the Agreement.
     (vi) Such Purchaser has been furnished with or has had access to the
information it has requested from the Company and its Subsidiaries and has had
an opportunity to discuss with the management of the Company and its
Subsidiaries the business and financial affairs of the Company and its
Subsidiaries, and has generally such knowledge and experience in business and
financial matters and with respect to investments in securities of privately
held companies so as to enable it to understand and evaluate the risks of such
investment and form an investment decision with respect thereto.
     (b) Due Organization; Power and Authority.
     Each Purchaser is an: exempted company with limited liability, corporation,
limited liability company or partnership, as the case may be, duly incorporated
or formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, other than any failures to so qualify or
to be in good standing which has not or is not reasonably likely to have a
Material Adverse Effect.

32



--------------------------------------------------------------------------------



 



     (c) Power; Authorization; Enforceability.
     The execution, delivery and performance of this Agreement and the other
Financing Documents to which such Purchaser is a party are within its corporate,
limited liability company or limited partnership, as the case may be, power and
authority and have been duly authorized by all necessary action of such
Purchaser, and constitute legal, valid and binding agreements of such Purchaser
enforceable against it in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
subject to general principles of equity and except that no representation or
warranty made with respect to any matter related to indemnification and
contribution or exculpation contained herein.
     (d) No Actions or Proceedings.
     There are no legal or governmental actions, suits or proceedings pending
or, to any Purchaser’s knowledge, threatened against or affecting such
Purchaser, or any of their respective properties or assets which, if adversely
determined, either individually or in the aggregate, would reasonably be
expected to materially and adversely affect the ability of such Purchaser to
consummate any of the transactions contemplated by the Financing Documents.
     (e) No Violation.
     Neither the execution, delivery or performance by any Purchaser of the
Financing Documents to which it is a party nor compliance with the terms and
provisions thereof nor the consummation the transactions contemplated hereby or
thereby will (a) contravene any applicable provision of any material Law, or
(b) violate any provision of the certificate of incorporation, by-laws or other
organizational documents of any Purchaser or any contract to which such
Purchaser is a party except in each case as has not or is not reasonably likely
to have a material adverse effect on such Purchaser’s ability to consummate the
transactions contemplated hereby and thereby and perform its obligations
hereunder or thereunder.
     5.2. Notice of Transfers of the Notes.
     The Initial Purchasers hereby covenant and agree to provide prompt written
notice to the Company upon consummation of any transaction pursuant to which the
Initial Purchasers cease to constitute the Required Holders.
SECTION 6.
PRE-CLOSING COVENANTS
     6.1. Access.
     From and after the Signing Date until the Closing Date, Holdco and the
Company have, will, and will cause their Subsidiaries to:
     (a) (i) provide the Purchasers, as soon as available, with (x) monthly and
quarterly unaudited consolidated financial statements of Holdco and its
Subsidiaries, audited consolidated annual financial statements of Holdco and its
Subsidiaries and an annual budget of Holdco and its Subsidiaries; and
(y) updates and “flash reports” of the same type and in the same frequency of
delivery in all material respects as had been delivered to the Initial
Purchasers by Holdco immediately prior to the Signing Date; (ii) permit access
to, and make available to the Initial Purchasers’ representatives and their
accounting and legal advisors for inspection and review, the properties, books,
records, accounts and documents of or

33



--------------------------------------------------------------------------------



 



relating to Holdco and its Subsidiaries, and (b) make available at reasonable
times and to a reasonable extent officers and employees of Holdco and its
Subsidiaries to discuss with the Initial Purchasers and their accounting and
legal advisors the business and affairs of Holdco and its Subsidiaries. In
addition, Holdco and its Subsidiaries shall provide the Purchasers with
substantially the same information as shall be provided to the lead arranger,
the administrative agent and/or the lenders in respect of the Company Credit
Facilities. Subject to Section 10.14, the Purchasers may share the foregoing
information with their respective lenders and their respective consultants and
advisors (including rating agencies), so long as such lenders or other parties
have entered into a customary confidentiality agreement with the Purchasers.
     (b) subject to compliance with applicable laws and confidentiality
obligations to third parties, promptly provide true and correct copies of all
documents, reports, financial data, and such additional financial and other
information with respect to Holdco, the Company and their Subsidiaries as each
Purchaser (and any parent company of a Purchaser that is a venture capital
operating company) may from time to time reasonably request.
     6.2. Investment Policy.
     Without the prior written consent of all of the Initial Purchasers, prior
to the Closing, Holdco shall not and shall not permit the Holdco Subsidiaries to
(i) make investments in a manner that is in contravention of the investment
policy as set forth on Schedule H to the Equity Purchase Agreement (the
“Investment Policy”); provided that, notwithstanding the foregoing, any
securities held or sold by Holdco set forth on Schedule B-1 or Schedule C to the
Equity Purchase Agreement shall not be considered to be held or sold in
contravention of the Investment Policy, or (ii) sell, unwind, assign, abandon or
otherwise transfer or dispose of any of the securities listed on Schedule B-1
(other than those securities sold or otherwise transferred in accordance with
Schedule B-1 to the Equity Purchase Agreement through March 7, 2008) or
Schedule C to the Equity Purchase Agreement.
     6.3. Ordinary Course.
     Except as otherwise expressly permitted or required by the Transaction
Documents, permitted by Section 4.9 of the Equity Purchase Agreement or as set
forth on Section 3.3(a) of the Company Disclosure Schedule (as defined in the
Equity Purchase Agreement), during the period from the Signing Date until the
earlier of the Closing Date and the Termination Date, Holdco has and shall
conduct its business, and has and shall cause its subsidiaries to conduct their
respective businesses, in all material respects in the ordinary course,
including, without limitation, paying its obligations, including customer
signing bonuses, capital expenditures, taxes and other accounts payable, in the
ordinary course of business consistent with past practice. Holdco shall not
declare or pay any dividend or distribution on any securities of Holdco on or
prior to the Closing.
SECTION 7.
POST-CLOSING AFFIRMATIVE COVENANTS
     The Company covenants and agrees with each Purchaser that so long as such
Purchaser holds any Notes and until the principal amount of (and premium, if
any, on) such Notes, and all interest, and other obligations hereunder in
respect thereof (other than indemnity obligations that have not yet become due
and payable), shall have been paid in full:
     7.1. Future Reports to Purchasers.
     The Company will deliver (x) to each Purchaser copies of all financial
statements, reports certificates and notices that are provided to the lead
arranger, the administrative agent, or the Lenders (as

34



--------------------------------------------------------------------------------



 



defined in the Company Credit Facilities) under the Company Credit Facilities
concurrently with the delivery thereof under the Company Credit Facilities and
(y) to each Purchaser (unless such Purchaser no longer holds any Notes) and any
Holder that is an Affiliate of the Purchasers:
     (a) Financial Statements. As soon as available, but in any event not later
than thirty (30) days after the end of each of the first two months of each
fiscal quarter of Holdco, a company-prepared consolidated balance sheet of
Holdco and its consolidated Subsidiaries, and the Company and its consolidated
Subsidiaries as at the end of such period and related company-prepared
statements of income in a form customarily prepared by management for each of
Holdco and its consolidated Subsidiaries and the Company and its consolidated
Subsidiaries (such form having previously been provided to the Initial
Purchasers) for such monthly period, to fairly present in all material respects
the consolidated financial condition of Holdco and its consolidated Subsidiaries
and the Company and its consolidated Subsidiaries (subject to normal year-end
adjustments and the absence of footnotes) and to be prepared in reasonable
detail, and such financial statements, shall be accompanied by a compliance
certificate executed by the Chief Financial Officer or other senior executive
officer setting forth in reasonable details the calculations evidencing
compliance with the Minimum Liquidity Ratio set forth in Section 4.27 of the
Indenture.
     (b) Adjusted EBITDA calculation. As soon as it is available, but in any
event not later than 90 days after the end of each fiscal year, and within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, a presentation of Adjusted EBITDA of Holdco and the Holdco Subsidiaries
and the Company and the Company Subsidiaries.
     (c) Budget. Within 60 days after the commencement of each fiscal year of
each of Holdco and its consolidated Subsidiaries (commencing with the fiscal
year ending December 31, 2008), a budget of Holdco and its consolidated
Subsidiaries for such fiscal year in the form approved by the Board of Directors
of Holdco.
     (d) Auditors’ Reports. Promptly upon receipt thereof, copies of all final
written reports submitted to Holdco, the Company or to any of their Subsidiaries
by independent certified public accountants in connection with each annual,
interim or special audit of the books of Holdco, the Company or any of its
Subsidiaries made by such accountants.
     (e) Other Information. Promptly, copies of all financial statements, proxy
statements, notices and reports that Holdco or any of its Subsidiaries will send
to the holders of any publicly issued debt or equity of Holdco or any of its
Subsidiaries as a group and, with reasonable promptness, such other
non-confidential relevant information (financial or otherwise) as any Purchaser
may reasonably request in writing from time to time.
     (f) Inspection. Upon the reasonable request of the Required Holders, the
Company will, and will cause each of its Subsidiaries to, at the Company’s
reasonable expense, permit any Holder to visit and inspect any of the properties
of the Company and any of its Subsidiaries, to inspect, copy and take extracts
from its and their financial and accounting records, and to discuss its and
their affairs, finances and accounts with its and their officers and independent
public accountants (provided that such Company may, if it so chooses, be present
and participate in any such discussion), in each case upon reasonable notice and
at such reasonable times during normal business hours and as often as may
reasonably be requested.
     (g) Notices. The Company will promptly furnish to the Purchasers written
notice of the following (and in no event later than five (5) Business Days)
after any Responsible Officer of the Company becomes aware thereof:

35



--------------------------------------------------------------------------------



 



     (i) any breach or non-performance of, or any default under, any contract of
Holdco or any of its Subsidiaries, or any violation of, or non-compliance with,
any Law, which has or is reasonably likely to have, either individually or in
the aggregate, a Material Adverse Effect, including a description of such
breach, non-performance, default, violation or non-compliance and the steps, if
any, such Person has taken, is taking or proposes to take in respect thereof, or
the filing or commencement of, or any written threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority or in arbitration,
against Holdco any of its Subsidiaries which has or is reasonably likely to
have, either individually or in the aggregate, a Material Adverse Effect;
     (ii) the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred and are continuing, has or is reasonably likely to
have a Material Adverse Effect;
     (iii) (A) the receipt by the Company or any of its Subsidiaries of any
written notice of violation of or potential liability or similar notice under
Environmental Law, (B)(x) unpermitted releases, (y) the existence of any
condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (z) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (x), (y) and (z) above (and, in the case of
clause (z), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in liabilities in excess of $10,000,000,
and (C) the receipt by the Company or any of its Subsidiaries of notification
that any property of the Company or any of its Subsidiaries is subject to any
Lien in favor of any Governmental Authority securing, in whole or in part, any
liabilities from Environmental Matters;
     (iv) any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving Holdco or any of its Subsidiaries if the same has or is reasonably
likely to have, either individually or in the aggregate, a Material Adverse
Effect;
     (v) the creation, establishment or acquisition of any Subsidiary or the
issuance by or to Holdco or any of its Subsidiaries of any Equity Interest; and
     (vi) any other development that results in, or has or is reasonably likely
to have a Material Adverse Effect.
          Each notice delivered under this Section 7.1(g) shall be accompanied
by a statement of a Responsible Officer of the Company setting forth the details
of the event or development requiring such notice (including a description with
particularity of any and all clauses or provisions of this Agreement or any
Financing Document that have been breached or violated) and any action taken or
proposed to be taken with respect thereto.
     7.2. Patriot Act and Anti-Money Laundering.
     Holdco and its Subsidiaries:
     (a) will comply with the Patriot Act and all applicable regulations and
executive orders issued thereto and any other applicable AML Laws,

36



--------------------------------------------------------------------------------



 



     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the Patriot Act and all applicable regulations and executive
orders issued thereto or any other applicable AML Laws, and
     (c) without limiting the generality of the foregoing, will:
     (i) establish and adhere to a program to ensure the filing of all required
reports under the AML Laws, and
     (ii) establish and adhere to a program and all other requirements to
perform due diligence as required by the Bank Secrecy Act,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.3. U.S. Economic Sanctions.
     Holdco and its Subsidiaries:
     (a) will comply with any U.S. Economic Sanction imposed by any rule,
regulation or statute of the United States, including, without limitation, those
administered by OFAC and any other applicable laws imposing economic sanctions,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of U.S. Economic Sanctions, and
     (c) without limiting the generality of the foregoing, will not approve,
facilitate, or fund, directly or indirectly, any business activities with, or
for the benefit of, a government, national, resident or legal entity of any
country with respect to which U.S. persons, as defined in U.S. Economic
Sanctions, are prohibited by U.S. Economic Sanctions from doing business, except
to the extent otherwise permitted by the relevant Governmental Authority,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.4. FCPA and Anti-Bribery Limitations.
     Holdco and its Subsidiaries:
     (a) will comply with the U.S. Foreign Corrupt Practices Act and all other
applicable anti-bribery or anti-corruption laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the U.S. Foreign Corrupt Practices Act or any other applicable
anti-bribery or anti-corruption laws, and
     (c) without limiting the generality of the foregoing, neither the Holdco
nor any of its Subsidiaries, will offer, promise to pay, or authorize the
payment of any money, or will offer, give, promise to give, or authorize the
giving of anything of value, to any officer, employee or any other person acting
in an official capacity for any Governmental Entity, to any Governmental
Official or to any person under circumstances where such Affiliate knows or is
aware of a high probability that all or a portion of such money or thing of
value will be offered, given or promised, directly or indirectly, to any
Government Official, for the purpose of:

37



--------------------------------------------------------------------------------



 



     (i) influencing any act or decision of such Government Official in his
official capacity,
     (ii) inducing such Government Official to do or omit to do any act in
violation of his lawful duty,
     (iii) securing any improper advantage,
     (iv) inducing such Government Official to influence or affect any act or
decision of any Governmental Entity, or
     (v) in order to assist Holdco or any of its Subsidiaries in obtaining or
retaining business for or with, or directing business to any company or a
Subsidiary thereof,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.5. Export Control Limitations.
     Holdco and its Subsidiaries:
     (a) will comply with the export controls administered by the United States
Department of Commerce, the International Traffic in Arms Regulations
administered by the United States Department of State and any other laws
imposing export controls, and
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the export controls imposed by the United States Department of
Commerce, the International Traffic in Arms Regulations administered by the
United States Department of State or any other applicable laws imposing export
controls,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.6. Customs and Trade Remedy Laws.
     Holdco and its Subsidiaries:
     (a) will comply with Title 19 of the United States Code and with any other
applicable customs and trade remedy law,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of Title 19 of the United States Code or any other applicable
customs or trade remedies law, and
     (c) without limiting the generality of the foregoing, will pay all tariffs
and penalties lawfully imposed by the U.S. Customs and Border Protection Agency,
U.S. Department of Commerce, or any other government agency on the importation
of goods and will not import or attempt to import any goods prohibited by any
applicable customs law,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.7. Anti-Boycott Laws.
     Holdco and its Subsidiaries:

38



--------------------------------------------------------------------------------



 



     (a) will comply with the Export Administration Act and the Code and with
any other applicable Anti-boycott Laws,
     (b) will refrain from taking any action that would result in a violation by
the Purchasers of the Export Administration Act and the Code or any other
applicable law regarding boycotts issued by a foreign government and not
endorsed by the United States, and
     (c) without limiting the generality of the foregoing, will not refuse or
agree to refuse to do business with Israel or any other nation or company
subject to a boycott not endorsed by the United States, agree to discriminate or
discriminate against any person on the basis of race, religion, sex, national
origin, or nationality, nor implement letters of credit containing terms or
conditions prohibited by the Anti-boycott Laws,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
     7.8. Cross-Border Investment Restrictions.
     Holdco and its Subsidiaries will comply with any and all conditions imposed
on Holdco and its Subsidiaries by any Governmental Authority as a result of
obtaining the approval of or licensing from such Authority in order for the
Transactions and this Agreement to have full legal effect under all applicable
laws, except as could not reasonably be expected to have a Material Adverse
Effect.
     7.9. Information Related to Alternative Transactions.
     Until the expiration of the Go-Shop Period (as defined in the Equity
Purchase Agreement) and prior to the Termination Date, Holdco and the Company
shall provide promptly to the Purchasers any bonafide bid which may replace or
supplement the Transactions, subject to any ordinary or customary
confidentiality obligations.
     7.10. Board Observer Rights.
     So long as the Initial Purchasers constitute the Required Holders, Holdco
agrees to insure that the Initial Purchasers shall receive copies of all
notices, reports, written presentations, board papers, minutes of meetings of
the board of directors (or comparable policy-making bodies) and other written
information distributed to members of the board of directors (or comparable
policy-making bodies) of Holdco or to the members of the executive or similar
committee of the board of Holdco (collectively, “Board Papers”) at the same time
as such Board Papers are made available to the board for purposes of regular
board meetings or to the members of the executive or similar committee of the
board for purposes of such committee meetings. So long as the Initial Purchasers
constitute the Required Holders, the Initial Purchasers shall have the right to
designate a person to attend, and participate and furnish advice in, all
meetings of the board of directors (or comparable policy-making bodies) of
Holdco and the executive or similar committee of the board of Holdco in person
or telephonically as a non-voting observer (the “Board Observer”), and such
person shall be entitled to participate in discussions and consult with, and
make proposals and furnish advice to, such board (or comparable policy-making
bodies) and such committee without voting, it being understood that the Initial
Purchasers may from time to time change the identity of such observer. The
observer attending board or committee meetings shall be entitled to
reimbursement from Holdco for reasonable and documented travel and other
out-of-pocket expenses incurred in attending such board and committee meetings
(plus VAT or the overseas equivalent). Notwithstanding the foregoing, the Board
Observer may be excluded from any such meeting (or portion of such meeting) or
may not receive all or a portion of Board Papers relating to any such meeting
where, in the good faith discretion of the board exercised on a case by case
basis after consideration of all

39



--------------------------------------------------------------------------------



 



relevant factors, it would not be appropriate because of a conflict of interest
for such Board Observer (as a representative of the Initial Purchasers) to
participate in such meeting (or portion thereof) or to receive the Board Papers
relating to any such meeting (or portion thereof).
     7.11. Changes to Investment Policy.
     So long as the Initial Purchasers constitute the Required Holders, the
Initial Purchasers agree to consider in good faith such changes to the
Investment Policy relating to Holdco’s and the Holdco Subsidiaries’ investment
portfolio (and the related definitions of “Highly Rated Investments” contained
in the Indenture) as Holdco and the Lead Sponsor may reasonably request, taking
into account, without limitation, the objective of preservation of capital, risk
mitigation and liquidity, as well as the composition of and risks related to
Holdco’s and its Subsidiaries’ liabilities (and, with due regard to the opinions
of such third party experts the Initial Purchasers may consult with regarding
the same); provided that any decision by the Initial Purchasers to accept any
changes proposed by Holdco or the Lead Sponsor to the Investment Policy shall be
made in the sole discretion of the Initial Purchasers.
SECTION 8.
PROVISIONS RELATING TO RESALES OF NOTES
     8.1. Private Offerings.
     At any time after the Closing Date, the Notes may be sold, pledged or
otherwise transferred in Private Offerings (in addition to resales under a
registration statement which are registered under the Securities Act), provided
that the following provisions shall apply:
     (a) Offers and Sales. Offers and sales of the Notes will be made only by
the Purchasers or Affiliates thereof who are qualified to do so in the
jurisdictions in which such offers or sales are made. To the extent an offer or
sale is intended to be made in compliance with Rule 144A, each such offer or
sale shall only be made to persons who are Qualified Institutional Buyers and
only in accordance with Rule 144A under the Securities Act. To the extent an
offer or sale is intended to be made in accordance with Regulation S, the offer
or sale shall be made to a “non-U.S. Person” and otherwise in compliance with
Regulation S. Offers and sales of the Notes may also be made in accordance with
any other applicable exemption under the Securities Act.
     (b) No General Solicitation. To the extent an offer or sale is intended to
be made in accordance with Rule 144A, no general solicitation or general
advertising (within the meaning of Rule 502(c)) will be used in the United
States and to the extent an offering is intended to be made in accordance with
Regulation S, no directed selling efforts (as defined in Regulation S) will be
made outside the United States in connection with the offering of the Notes.
     (c) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser acting as a fiduciary for one or more third parties, in connection
with an offer and sale to such purchaser pursuant to this Section 8.1, which is
intended to be made in compliance with Rule 144A, such third parties shall be a
Qualified Institutional Buyer, or a non- U.S. person outside the United States.
     (d) Restrictive Legend. Upon original issuance by the Company, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Notes (and all securities issued in exchange therefor or
in substitution thereof) shall bear such legends as are required under the
Indenture and the Purchasers shall obtain such opinions or certificates required
by the legend thereof in any sale or pledge or other transfer of the Notes.

40



--------------------------------------------------------------------------------



 



     (e) Restrictions on Sale/Confidentiality. Each Subsequent Purchaser must
agree to be bound, and cause their transferees to be bound, by Sections 8,
10.2(c) and 10.14 of this Agreement as if it was a Purchaser hereunder.
     (f) Subsequent Purchaser. Each Subsequent Purchaser who does not purchase
in an offering registered under the Securities Act shall be informed that the
Notes have not been registered under the Securities Act are being sold to them
on an unregistered basis under Rule 144A or another applicable exemption from
registration and may only be sold in a registered offering pursuant to Rule 144
or Regulation S, or pursuant to any other available exemption.
     (g) Rule 144A Information. The Company agrees that, in order to render the
Notes eligible for resale pursuant to Rule 144A under the Securities Act, while
any of the Notes remain outstanding, and to the extent constitute registrable
securities under the Registration Rights Agreement, it will make available, upon
request, to any holder of Notes or prospective purchasers of Notes the
information specified in Rule 144A(d)(4), unless the Company or Holdco is
subject to the filing requirements of, and is in compliance with, Section 13 or
15(d) of the Securities Exchange Act of 1934.
     (h) Rule 144 Information. The Company agrees that, in order to render the
Notes eligible for resale pursuant to Rule 144 under the Securities Act, while
any of the Notes remain outstanding, it will make available “current public
information” in a manner such that clause (c) of Rule 144 will be satisfied;
provided such obligation does not require Holdco to file its Form 10-K for the
fiscal year ended December 31, 2007 during any specific time frame and for so
long as Holdco is subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and is guarantor of the Notes this covenant shall be deemed
satisfied by Holdco making current public information available.
     (i) [Reserved].
     (j) European Economic Area. In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), each Purchaser represents and agrees that with effect
from and including the date on which the Prospectus Directive is implemented in
that Relevant Member State (the “Relevant Implementation Date”) it has not made
and will not make an offer of Notes to the public in that Relevant Member State
prior to the publication of a prospectus in relation to the Notes which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Notes to the public in that
Relevant Member State at any time:
     (i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;
     (ii) to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; and
     (iii) in any other circumstances which do not require the publication by
the Company of a prospectus pursuant to Article 3 of the Prospectus Directive.

41



--------------------------------------------------------------------------------



 



For the purposes of this provision, the expression an “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.
     (k) Each Purchaser represents and agrees that:
     (i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (as amended) (the “FSMA”)) received by it in connection
with the issue or sale of the Notes in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;
     (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom; and
     (iii) none of it and its Affiliates have entered nor will enter into any
contractual arrangement with respect to the distribution of the Notes except
with the prior written consent of the Company.
     8.2. Procedures and Management Cooperation in Private Offerings.
     The Company agrees that, at the request of the Purchasers, the Company will
use commercially reasonable efforts to cause the Notes to (i) be registered in
book-entry form in the name of Cede & Co., as nominee of DTC pursuant to a
customary form DTC Agreement, and (ii) be eligible for the National Association
of Securities Dealers, Inc. PORTAL market. At the request of the Purchasers,
management of Holdco will in connection with a transfer of the Notes, use
commercially reasonable efforts to cooperate with the Holders in any effort by
the Holders to sell the Notes, including meeting with potential purchasers and
providing due diligence information to potential purchasers; provided that
(1) such efforts shall not unreasonably interfere with the conduct of the
business of the Company and its Subsidiaries; (2) the Company and its
Subsidiaries shall not be required to provide any assistance at any time a Shelf
Registration Statement (as defined in the Registration Rights Agreement) is
effective and not suspended; (3) the Company and its Subsidiaries shall not be
required to provide any assistance at any time any event or development which
would permit them to suspend a Shelf Registration Statement has occurred;
(4) the Company and its Subsidiaries shall not be obligated to provide
assistance more often than once in each 12 month period or more than three times
during the term of the Notes; (5) the Company and its Subsidiaries shall not be
required to incur any expense or cost other than those associated with attending
meetings in its offices and producing diligence materials at such location;
(6) so long as Holdco or the Company is subject to or complying with the
reporting requirements of Section 13(a) or 15(d) of the Exchange Act, any
private placement memorandum provided by the Company and Subsidiaries shall not
be more extensive than that customarily provided by such reporting companies in
a private placement; (7) other than as required by Law or as the Company may
otherwise agree, the Company and its Subsidiaries shall have no indemnity
obligations to the Purchasers or potential purchasers; and (8) each potential
purchaser shall agree to be bound to confidentiality arrangements similar to
those set for in Section 10.14 of this Agreement.

42



--------------------------------------------------------------------------------



 



     8.3. No Integration.
     The Company will not, and will not permit its Affiliates to, make any offer
or sale of securities of any class if, as a result of the doctrine of
“integration” referred to in Rule 502, such offer or sale would render invalid,
for the purpose of (i) the sale of the Notes by the Company to the Purchasers or
(ii) the resale of Notes, as the case may be, by the Purchasers to Subsequent
Purchasers or (iii) the resale of Notes by any such Subsequent Purchaser to
others any applicable exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A thereunder or
otherwise.
SECTION 9.
EXPENSES AND INDEMNIFICATION
     9.1. Expenses.
     The Company will (whether or not the Closing occurs) reimburse the
Purchasers for all reasonable and documented out-of-pocket expenses (including
reasonable and documented attorneys’ fees and disbursements of one firm of
outside counsel and any local counsel, if necessary) incurred by the Purchasers
in connection with the transactions contemplated by this Agreement and the other
Financing Documents and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the other Financing Documents (whether
or not such amendment, waiver or consent becomes effective), including the
reasonable and documented out-of-pocket costs and expenses incurred in
enforcing, defending or declaring (or determining whether or how to enforce,
defend or declare) any rights or remedies under this Agreement or the other
Financing Documents or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, or the
other Financing Documents, including in connection with any insolvency or
bankruptcy of the Company or any of its Subsidiaries or in connection with any
work-out or restructuring of the transactions contemplated hereby, by the
Financing Documents or by the Notes.
     9.2. Indemnification.
     The Company will indemnify and hold harmless the Purchasers and each of
their respective Affiliates, partners, stockholders, members, officers,
directors, agents, employees and controlling persons (each. an “Indemnitee”)
from and against any and all actual losses, claims, damages or liabilities to
any such Indemnitee in connection with or as a result of (i) the execution or
delivery of any Financing Document or the performance by the parties to the
Financing Documents of their respective obligations hereunder and thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) the issuance of Notes or the use of the proceeds
therefrom, (iii) any liability with respect to Environmental Claims or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity will not, as to
any Indemnitee, be available to the extent that such losses, claims, damages or
liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee.
     9.3. Waiver of Punitive Damages.
     To the extent permitted by applicable law, none of the parties hereto shall
assert, and each hereby waives, any claim against the other parties (including
their respective Affiliates, partners, stockholders, members, officers,
directors, agents, employees and controlling persons), on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out

43



--------------------------------------------------------------------------------



 



of, in connection with, or as a result of, the Transactions, this Agreement, the
other Financing Documents, the Notes or the use of proceeds thereof.
     9.4. Survival.
     The obligations of the Company under this Section 9 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement.
     9.5. Tax Treatment of Indemnification Payments.
     Any indemnification payment pursuant to this Agreement shall be treated for
all Tax purposes as an adjustment to the Purchase Price, except as otherwise
required by applicable law.
SECTION 10.
MISCELLANEOUS
     10.1. Notices.
     Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (c)
the day following the day (except if not a Business Day then the next Business
Day) on which the same has been delivered prepaid to a reputable national
overnight air courier service or (d) the third Business Day following the day on
which the same is sent by certified or registered mail, postage prepaid; in each
case to the respective parties at the address set forth below, or at such other
address as such party may specify by written notice to the other parties hereto:
     (i) if to an Initial Purchaser, to it at the address specified on
Schedule 2.2; with a copy to Fried, Frank, Harris, Shriver & Jacobson LLP, One
New York Plaza, New York, New York 10004, Attention: F. William Reindel, Esq.,
or at such other address as the Initial Purchaser or its nominee shall have
specified to the Company in writing;
     (ii) if to the Company or any Guarantor, to it at the address: 1550 Utica
Avenue South, Suite 100, Minneapolis MN 55416, Attention: General Counsel and
Chief Financial Officer; with a copy to: Kirkland & Ellis LLP, Citigroup Center,
153 East 53rd Street, New York, NY 10022, Attention: Ashley Gregory, Esq or at
such other address as the Company shall have specified to the Purchasers in
writing.
     10.2. Benefit of Agreement and Assignments.
     (a) Except as otherwise expressly provided herein, all covenants,
agreements and other provisions contained in this Agreement by or on behalf of
any of the parties hereto shall bind, inure to the benefit of and be enforceable
by their respective successors and assigns (including, without limitation, any
subsequent holder of a Note); provided, however, (i) that the Company may not
assign and transfer any of its rights or obligations without the prior written
consent of the Required Purchasers; (ii) for purposes of clarity, any assignee
of a Purchaser who is not an affiliate of such Purchaser shall not be

44



--------------------------------------------------------------------------------



 



entitled to the benefits of the covenants contained in Sections 6.1, 7, the last
sentence of Section 8.2, or 9 herein; and (iii) any assignee of a Purchaser who
acquires Notes in an offering registered under the Securities Act shall not be
entitled to the benefit of the covenants in this Agreement.
     (b) Nothing in this Agreement or in any other Financing Document, express
or implied, shall give to any Person other than the parties hereto or thereto
and their permitted successors and assigns any benefit or any legal or equitable
right, remedy or claim under this Agreement.
     (c) Prior to the Closing, no Purchaser may assign its rights hereunder
provided the Purchasers may assign the rights to purchase all or any portion of
the Notes allocated to such Purchaser pursuant to Schedule 2.2 to any, direct or
indirect, wholly-owned subsidiary of such Purchaser or any Affiliate of such
Purchaser, subject to such subsidiary or Affiliate, as the case may be, making
the representations and warranties set forth in Section 5, and each such Person
shall be entitled to the full benefit and be subject to the obligations of this
Agreement as if such Person were a Purchaser hereunder.
     (d) The parties hereto expressly acknowledge and agree that that upon
execution of a counterpart signature page hereto, each Purchaser to whom the
rights hereunder have been assigned shall become party to this Agreement for all
purposes hereof.
     (e) Notwithstanding anything to the contrary contained herein, no Purchaser
may assign any right to purchase all or any portion of the Notes or any Notes to
any direct competitor of the Company and its Subsidiaries or Affiliate of such
competitor.
     10.3. No Waiver; Remedies Cumulative.
     No failure or delay on the part of any party hereto or any Purchaser in
exercising any right, power or privilege hereunder or under the Notes and no
course of dealing between the Company and any other party or Purchaser shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under the Notes preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided herein and in the
Notes are cumulative and not exclusive of any rights or remedies that the
parties or Purchasers would otherwise have. No notice to or demand on the
Company in any case shall entitle the Company to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the other parties hereto or the Purchasers to any other or further action in any
circumstances without notice or demand.
     10.4. Amendments, Waivers and Consents.
     Subject to the second sentence of this Section 10.4, this Agreement may be
amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with the written consent of the Company,
provided, however, that no such amendment or waiver may, without the prior
written consent of the holders of a majority in principal amount of the
outstanding Notes held by the Purchasers, as applicable, amend or waive the
provisions of which the Purchasers are beneficiaries. No amendment or waiver of
this Agreement will extend to or affect any obligation, covenant or agreement
not expressly amended or waived or thereby impair any right consequent thereon.
     As used herein, the term “Agreement” and references thereto means this
Agreement as it may from time to time be amended, restated, supplemented or
modified.

45



--------------------------------------------------------------------------------



 



     10.5. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof, each signed by less than all, but together signed by all, of
the parties hereto. For the purposes of the Closing, signatures transmitted via
telecopy (or other facsimile device) will be accepted as original signatures.
     10.6. Reproduction.
     This Agreement, the other Financing Documents and all documents relating
hereto and thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
Purchasers at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
in connection herewith, may be reproduced by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and any
original document so reproduced may be destroyed. Each of the Purchasers and the
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 10.6 shall
not prohibit the Company, any other party hereto or any Purchaser from
contesting any such reproduction to the same extent that it could contest the
original or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
     10.7. Headings.
     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
     10.8. Survival of Covenants and Indemnities; Representations.
     (a) All covenants and indemnities set forth herein shall survive the
execution and delivery of this Agreement, the issuance of the Notes and, except
as otherwise expressly provided herein with respect to covenants, the payment of
principal of the Notes and any other obligations hereunder.
     (b) All representations and warranties made by Holdco and the Company
herein shall survive the execution and delivery of this Agreement, the issuance
and transfer of all or any portion of the Notes, and the payment of principal of
the Notes and the issuance and delivery of the Notes, and any other obligations
hereunder, regardless of any investigation made at any time by or on behalf of
the Purchasers.
     10.9. Governing Law; Submission to Jurisdiction; Venue.
     (a) THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.
     (b) If any action, proceeding or litigation shall be brought by any party
hereto in order to enforce any right or remedy under this Agreement or any of
the Notes, such party hereby consents and

46



--------------------------------------------------------------------------------



 



will submit, and will cause each of its Subsidiaries to submit, to the
jurisdiction of any state or federal court of competent jurisdiction sitting
within the area comprising the Southern District of New York on the date of this
Agreement. Each party hereto hereby irrevocably waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action, proceeding or litigation in such jurisdiction.
     (c) Each party hereto irrevocably consents to the service of process of any
of the aforementioned courts in any such action, proceeding or litigation by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth in Section 10.1, such service to become
effective thirty (30) days after such mailing.
     (d) Nothing herein shall affect the right of any party hereto to serve
process in any other manner permitted by applicable law or to commence legal
proceedings or otherwise proceed against the other party in any other
jurisdiction. If service of process is made on a designated agent it should be
made by either personal delivery or mailing a copy of summons and complaint to
the agent via registered or certified mail, return receipt requested.
     (e) THE COMPANY, EACH PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE NOTES.
     10.10. Severability.
     If any provision of this Agreement is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable to the extent of such
illegality, invalidity or unenforceability and the remaining provisions shall
remain in full force and effect and shall be construed without giving effect to
such illegal, invalid or unenforceable provision.
     10.11. Entirety.
     This Agreement together with the other Financing Documents represents the
entire agreement of the parties hereto and thereto with respect to the subject
matter hereof and thereof, and supersedes all prior agreements and
understandings, oral or written, if any, relating to the Financing Documents or
the transactions contemplated herein or therein.
     10.12. Construction.
     Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.
     10.13. Incorporation.
     All Exhibits and Schedules attached hereto or referred to herein are
incorporated as part of this Agreement as if fully set forth herein.

47



--------------------------------------------------------------------------------



 



     10.14. Confidentiality.
     (a) Subject to the provisions of clause (b) of this Section 10.14, each
Purchaser agrees that it will not disclose without the prior consent of the
Company (other than to its employees, auditors, investors, partners, creditors,
lenders, rating agencies, advisors or counsel, in each case, to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes and such person has entered into a customary
confidentiality agreement obligating such person to keep such information
confidential or is otherwise bound by an appropriate confidentiality obligation)
any nonpublic information which has been furnished to such Purchaser in
connection with its administration of the investment in the Notes or is now or
in the future furnished pursuant to this Agreement or any other Financing
Document (including Section 8.1 hereof); provided that any Purchaser may
disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this Section 10.14(a) by such
Purchaser or any other Person to whom such Purchaser has provided such
information as permitted by this Section 10.14(a), (ii) as may be required in
any report, statement or testimony required to be submitted to any Governmental
Authority having jurisdiction over such Purchaser or to the SEC or similar
organizations (whether in the United States of America or elsewhere), (iii) as
may be required or appropriate in respect of any summons or subpoena or in
connection with any litigation, (iv) in order to comply with any applicable law
and (v) to any prospective or actual Subsequent Purchaser in connection with any
contemplated transfer of any of the Notes by such Purchaser; provided that any
prospective Subsequent Purchaser expressly agrees in writing with or for the
benefit of the Company to be bound by the confidentiality provisions contained
in this Section 10.14 or a substantially similar confidentiality obligation.
Each Purchaser agrees that in the event it intends to disclose confidential
information in accordance with clauses (ii), (iii) or (iv) above, it shall, to
the extent reasonably practicable, provide the Company notice of such
requirement prior to making any disclosure so that the Company may seek an
appropriate protective order or confidential treatment of the information being
disclosed.
     (b) For the purposes set forth in Section 10.14(a), the Company hereby
acknowledges and agrees that each Purchaser may share with any of its
Affiliates, and such Affiliates may share with such Purchaser any information
related to the Company or any of its Subsidiaries (including, without
limitation, any nonpublic information regarding the creditworthiness of the
Company and its Subsidiaries); provided such Persons shall be subject to the
provisions of this Section 10.14 to the same extent as such Purchaser.
     10.15. Termination; Survival.
     The obligations and representations of the parties hereto shall
automatically terminate upon the Termination Date; provided, however, that
Sections 9, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7, 10.9, 10.10, 10.11, 10.12,
10.13, 10.14, 10.15, 10.18, 10.19 shall survive and shall remain in full force
and effect notwithstanding the termination of this Agreement.
     10.16. Maximum Rate.
     In no event shall any interest or fee to be paid hereunder or under a Note
exceed the maximum rate permitted by applicable law. In the event any such
interest rate or fee exceeds such maximum rate, such rate shall be adjusted
downward to the highest rate (expressed as a percentage “per annum”) or fee that
the parties could validly have agreed to by contract on the Effective Date under
applicable law.

48



--------------------------------------------------------------------------------



 



     10.17. Patriot Act.
     The Purchasers hereby notify the Company that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), the Purchasers may be required to obtain, verify and
record information that identifies the Company and its Subsidiaries, including
their respective names and addresses other information that will allow the
Purchasers to identify the Company and its Subsidiaries in accordance with the
Patriot Act.
     10.18. Currency.
     All dollar amounts referred to in this Agreement are in lawful money of the
United States.
     10.19. Further Assurances.
     Each of the parties hereto shall, upon reasonable request of any other
party hereto, do, make and execute all such documents, act, matters and things
as may be reasonably required in order to give effect to the transactions
contemplated hereby.
     10.20. Sole Discretion.
     Holdco and the Company agree that they shall not challenge or dispute any
action or decision taken by any of the Purchasers that, pursuant to the terms of
this Agreement, any of the Purchasers is entitled to take in its sole
discretion.
     10.21. No Waivers.
     Except as specifically set forth in this Second Amended and Restated
Agreement, the execution, delivery and performance of this Second Amended and
Restated Agreement shall not constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of any party under, this Agreement or
any of the exhibits or schedules thereto.
[SIGNATURE PAGES FOLLOW]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

                  MONEYGRAM PAYMENT SYSTEMS WORLDWIDE,     INC.
 
           
 
  By:   /s/ Philip Milne    
 
           
 
      Name:   Philip Milne    
 
      Title:     Chairman, President and Chief Executive Officer    
 
           
 
                MONEYGRAM INTERNATIONAL, INC.
 
           
 
  By:   /s/ Philip Milne    
 
           
 
      Name:   Philip Milne    
 
      Title:     Chairman, President and Chief Executive Officer    

[Second Amended and Restated Note Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

                  GSMP V ONSHORE US, LTD.
 
           
 
  By:   /s/ Bradley Gross    
 
           
 
      Name: Bradley Gross    
 
      Title: Managing Director and Vice President    
 
           
 
                GSMP V OFFSHORE US, LTD.
 
           
 
  By:   /s/ Bradley Gross    
 
           
 
      Name: Bradley Gross    
 
      Title: Managing Director and Vice President    
 
           
 
                GSMP V INSTITUTIONAL US, LTD.
 
           
 
  By:   /s/ Bradley Gross    
 
           
 
      Name: Bradley Gross    
 
      Title: Managing Director and Vice President    

[Second Amended and Restated Note Purchase Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed by:

                  THL Credit Partners, L.P.,
 
                By: THL Credit Partners GP, L.P., its general partner,
 
                By: THL Credit Group GP, LLC, its general partner,
 
           
 
  By:   /s/ Sam Tillinghast    
 
           
 
      Name: Sam Tillinghast    
 
      Title: Vice President    

[Second Amended and Restated Note Purchase Agreement Signature Page]

 